Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 1 of 56 Page ID #:957




                     国防科技大学
                        2020 年博士研究生



                       招 生 简 章




                     国防科技大学研究生院
                       2019 年 9 月
     Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 2 of 56 Page ID #:958




                                                                          目录

国防科技大学简介............................................................................................................................................ 3
国防科技大学 2020 年博士研究生招生说明.................................................................................................. 5
国防科技大学 2020 年博士研究生招生专业.................................................................................................. 9
各学院招生目录.............................................................................................................................................. 10
参考书目.......................................................................................................................................................... 43
招生学院联系方式.......................................................................................................................................... 56
  Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 3 of 56 Page ID #:959

                               国防科技大学简介
  古城长沙美丽的湘江之滨，坐落着一所闻名遐迩的高等学府——国防科技大学。这里是高素质新型军事人才培

养和国防自主创新的高地，更是有志于献身国家和军队建设的青年学子实现人生理想的知识殿堂。

  国防科技大学是一所直属中央军委领导的军队综合性大学，是国家“985 工程”、“211 工程”和“双一流”

建设院校。学校的前身是 1953 年创建于哈尔滨的中国人民解放军军事工程学院，即著名的“哈军工”，陈赓大将

任首任院长兼政治委员。军事工程学院创建时，毛泽东主席亲自为学院颁发《训词》、为院刊题写刊名“工学”。

1978 年，南迁至长沙的学校在邓小平主席的直接关怀下改建为国防科技大学。江泽民主席先后两次亲临学校视察，

为学校题写了“厚德博学、强军兴国”的校训，并发出了“为把国防科技大学建设成为具有我军特色的世界一流大

学而努力奋斗”的号召。胡锦涛主席勉励学校要进一步增强攀登世界科技高峰的信心和勇气，不断提高自主创新能

力，努力在若干重要领域掌握一批核心技术，为推进科技强军战略、建设创新型国家作出新的更大贡献。习近平主

席 2011 年 3 月、2013 年 11 月两次视察学校，并于 2017 年 7 月向新调整组建的国防科技大学致训词：“国防科技

大学是高素质新型军事人才培养和国防科技自主创新高地。要紧跟世界军事科技发展潮流，适应打赢信息化局部战

争要求，抓好通用专业人才和联合作战保障人才培养，加强核心关键技术攻关，努力建设世界一流高等教育院校”。

  学校一直是国家和军队重点建设的院校，是第一个五年计划国家 156 项重点建设工程之一，是中共中央 1959

年确定的全国 20 所重点大学之一，是国务院首批批准有权授予硕士、博士学位的院校，是全国首批设立研究生院

的 22 所高校之一，是首批进入国家“211 工程”建设计划的院校，是军队唯一进入国家“985 工程”建设行列的院

校，也是军队唯一纳入国家“双一流”建设支持的院校。

  学校下设文理学院、计算机学院、电子科学学院、前沿交叉学科学院、智能科学学院、系统工程学院、空天科

学学院、国际关系学院（部署在南京）、信息通信学院（部署在武汉）、电子对抗学院（部署在合肥）、气象海洋

学院、军事基础教育学院等研究生招生单位。学校现有学科点涵盖哲学、法学、文学、理学、工学、军事学、管理

学 7 个学科门类，有 25 个博士学位一级学科授权点、33 个硕士学位一级学科授权点。在最近一轮（2016 年）全国

一级学科整体水平评估中，学校 8 个学科进入全国前 5 名，11 个学科进入全国前 10 名，全部 17 个参评学科在军队

院校同类学科中均排名第一。

  学校拥有一支以两院院士、国内外知名专家为代表的高水平教员队伍。现有教学科研人员 4000 余人，博士生

导师 438 人，硕导 966 人，其中，中国科学院院士 5 人、中国工程院院士 8 人，国家级教学团队 8 个，国家级创新

团队 11 个，入选国家、军队重大人才计划人选 500 余人次。学校已同牛津大学、剑桥大学、哈佛大学、加州大学

伯克利分校等国外知名院校建立稳固的学术交流渠道，每年都选送一批优秀硕士和博士研究生赴国外高水平大学参

加学术交流、访学、联合培养和攻读学位。

  学校担负着从事先进武器装备和国防关键技术研究的重要任务，形成了以装备科研为主线，武器装备型号、国

防关键技术攻关、基础研究相衔接，自然科学、军事科学、社会科学相结合的科研格局。在部分尖端领域创造了中

国国防科技史上多项之最，取得了以巨型计算机、卫星导航系统关键设备、高超声速推进技术、激光陀螺等为代表

的一大批科研成果，为我国“两弹一星”和载人航天等重大工程作出了重要贡献。

  学校拥有先进的教学、科研实验条件和公共服务体系，有 3 个国家重点实验室、7 个国防科技重点实验室、4

个国家地方联合工程研究中心、3 个国家级实验教学示范中心、3 个国家级虚拟仿真实验教学中心、12 个军队重点

实验室和一批整体水平跨入国内高校先进行列的公共教学实验室，主校区图书馆面积 47000 平方米，各类藏书 350

多万册，中外文印刷型期刊 5800 余种，在全军院校中率先实现了 SCI、EI、ISTP 三大系统的国际同步检索。校园
  Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 4 of 56 Page ID #:960

网和园区网两套网络系统与国际互联网、国家教育科研网和全军军事训练信息网高速互连，为全校师生的学习、研

究、交流提供了良好的信息渠道。学校具有良好的学术交流和文化氛围，文体设施齐全，研究生文体活动丰富多彩。

  学校按照“理想信念坚定、军事素质优良、科技底蕴厚实、创新能力突出、身心素质过硬”的人才培养总要求，

科学确定学校研究生培养的目标定位，着力为国家和军队现代化建设培养综合素质好、创新能力强的未来领军人物

和优秀骨干力量，先后培养了 20 万各类人才，包括 5000 多名博士、25000 多名硕士，先后走出了 60 位两院院士，

近 300 位共和国的将军，200 多位省部级领导。

  加入国防科技大学，你将亲身参与国家重大科技攻关项目，锻炼为国铸器的能力，积攒大科学时代携力创新、

集智攻关的宝贵经验，体验到与国家富强、民族复兴之伟业紧紧相连的自豪！实现建设世界一流高等教育院校的伟

大梦想，期待你的参与！实现中华民族伟大复兴的强国梦强军梦，期待你的加入！点燃青春，书写时代，欢迎报考

国防科技大学研究生！
 Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 5 of 56 Page ID #:961

                国防科技大学 2020 年博士研究生招生说明
  一、招生计划

  2020 年招生计划：军人博士研究生 227 名，无军籍博士研究生 179 名。


  二、报考条件

  （一）军人博士研究生

  招生对象包括军队非应届在职干部、军队院校应届硕士毕业生、本校提前攻博生。有关报考条件如下：

  1、思想政治素质好，品德优良，遵纪守法，有为国防和军队现代化建设服务的思想基础，毕业时服从分配。

  2、身体符合《中国人民解放军军队院校招收学员体格检查标准》《军队院校学员毕业考核体格检查标准（试行版）
                                                    》

规定的十二种情形以及学校辅助检查项目要求（传染病筛查）。

  3、符合《国防科技大学关于普通招考方式招收攻读硕士学位研究生的规定（试行）》相关要求，不同类别的报考

对象要分别满足以下条件：

  （1）军队在职干部：已获得硕士学位，任职岗位、年限及报考专业等符合军队规定，由所在师（旅）级（含）以

上单位政治工作部门审批，军级单位政治机关核准，上报军委政治工作部干部局备案，持师（旅）级（含）以上单位政

治工作部门审批的《军队在职干部报考研究生推荐审批表》报名。

  （2）军队院校和科研单位生长类应届硕士毕业生：经单位批准，持所在单位教务部门审批的《军队院校和科研机

构生长类应届硕士毕业生报考博士推荐表》报名；我校应届硕士毕业生持介绍信报名。

  4、军队院校和科研单位生长类应届硕士毕业生不得报考军事学学科专业（不含军队指挥学一级学科下的军事情报

学、军事信息学、作战环境学）。

  5、所有报考对象要按照学校通知要求（寄）送相关报考推荐审批表原件。

  6、报考研究生的现役军人，参加复试时应提交师（旅）级以上单位出具的最近一次体能考核达标证明或参加

我校组织的体能测试。

  7、符合国家和军队的其他招生政策及规定。

  （二）无军籍博士研究生

  1、凡符合教育部当年博士研究生报考条件和《国防科技大学关于普通招生方式招收攻读博士学位研究生的规

定（试行）》相关规定的普通高校应届硕士毕业生、地方在职人员（已获硕士学位）均可报考，考生被我校录取后

不参军。

  2、身体符合《普通高等招生体检工作指导意见》相关标准以及学校辅助检查项目要求（传染病筛查）。

  3、在职人员报考须征得考生人事档案所在单位人事部门的同意。

  4、有工作单位且不离职的地方在职人员，如进入复试，须提供单位人事部门出具的同意全日制在校学习及同

意定向或非定向培养的证明。


  三、选拔方式及报名方式
 Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 6 of 56 Page ID #:962

     1.“申请-考核”制

     （1）网上报名

     时      间：2019 年 8 月 25 日 00:00 时至 2019 年 9 月 10 日 24:00 时。

     报名地址：国防科技大学研究生招生信息网博士生报名系统，网址：https://yjszs.nudt.edu.cn

     A.   注册并以考生身份登录；

     B.   准确填写报名信息，记住生成的报名号；

     C.   下载打印并填写《国防科技大学 2020 年报考攻读博士学位研究生登记表》（含两名所报考学科专业领域

内的教授（或相当专业技术职称的专家）的书面推荐意见，以下简称《博士报名登记表》）；

     D.按照《国防科技大学博士研究生“申请-考核”制招生实施办法（试行）》和学院补充细则、通知的相关要求

准备材料，并邮寄材料。请考生务必访问国防科技大学研究生招生信息网政策法规版块认真阅读相关制度，特别是

及时了解各招生学院通知中明确的入学资格考试的科目及大纲。

     （2）入学资格考试、身心素质考察等

     入学资格考试时间：2019 年 9 月 26 日 19:00，地点：国防科技大学长沙校区。

     其他相关事宜见招生学院当年通知。通知发布地址：国防科技大学研究生招生信息网、“国防科技大学研究生

院”微信公众号。

     （3）审查与考核

     创新能力面试时间：2019 年 10 月中下旬，相关事宜见招生学院当年通知。通知发布地址：国防科技大学研究

生招生信息网、“国防科技大学研究生院”微信公众号。

     （4）录取

     2019 年 11 月 30 日前完成录取。

     2.直博

     要求和程序同我校接收推荐免试硕士生一致，详见学校研究生招生信息网和“国防科技大学研究生院”相关通

知。

     报名对象：仅限无军籍生
     3.硕博连读

     要求和程序同我校接收推荐免试硕士生一致，详见学校研究生招生信息网和“国防科技大学研究生院”相关通

知。

     报名对象：仅限 2016 级军校应届生（含国防生）

     4.公开招考

     （1）网上报名

     时      间：2020 年 2 月 1 日 8:00 时至 2020 年 2 月 20 日 24:00 时。

     报名地址：国防科技大学研究生招生信息网博士生报名系统，网址：https://yjszs.nudt.edu.cn
  Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 7 of 56 Page ID #:963

   报名对象：仅限军队在职干部和无军籍生

   A. 注册并以考生身份登录；

   B. 准确填写报名信息，记住生成的报名号；

   C. 下载打印并填写《国防科技大学 2020 年报考攻读博士学位研究生登记表》（含两名所报考学科专业领域内

的教授（或相当专业技术职称的专家）的书面推荐意见，以下简称《博士报名登记表》）；

   D. 2020 年 3 月 15 日前，将以下材料通过邮政 EMS 邮寄至：湖南长沙德雅路 109 号国防科技大学研招办（刘

老师，0731-87023061）。

   材料清单：有效身份复印件、博士报名登记表、英语水平证明、硕士阶段的成绩单（须加盖公章），硕士学位

论文（附评议书），学习（工作）中公开发表（出版）的论文（专著）、科研成果证明材料、获奖证书等。

   （2）现场确认及资格审查

   准考证打印：2020 年 3 月 25 日—4 月 1 日，考生自行在国防科技大学研究生招生信息网博士生报名系统下载

打印。

   资格审查时间：2020 年 4 月 9 日，地点：国防科大 02 教学楼研究生招生报名点。考生携带个人身份证件，凭

报名号到报名点进行现场确认；核对现场打印出的报名信息卡，签字并上交报名点。

   （3）初试

   时   间：初步定于 2020 年 4 月 10 日-11 日。英语为选考科目，两门专业课为必考科目。每门科目考试时间为 3

小时。

   说   明：英语水平应达到以下条件之一者可免考英语科目

   A. 托福成绩≥75 分；

   B. 雅思成绩≥6 分；

   C. 全国高校英语六级成绩≥425 分（记分规则改革前为合格）；

   D. 全国高校英语专业四级（含）合格以上；

   E. 在英语国家或地区留学、访问超过 1 学年（8 个月以上）；

   英语仅设“合格”、“不合格”两类，不合格者不得录取；英语成绩不计入总分。

   （4）复试

   时间：初步定于 2020 年 4 月 12 日-14 日（各招生学院自行确定）。复试内容主要包括对考生学术水平的考查、

思想政治素质和品德考核及体格检查等。

   （5）录取

   对考生政治思想表现、初试成绩、复试成绩、学习（工作）成绩等方面综合评估，择优录取。录取工作一般于

5 月份完成。

   四、报到

   入学报到时间为春季学期开学时间。部分因所在学校学制原因未能在春季开学时间完成答辩的外校应届硕士
 Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 8 of 56 Page ID #:964

生，可在秋季学期开学时间报到。应届硕士生报到时须提供学位证书原件或相关证明，否则取消其入学资格。

  五、其他
  1、无军籍研究生学费执行湖南省物价局核定的学费标准，即学术学位 10000 元/年、专业学位 14000 元/年。我
校参照国家研究生培养机制改革的有关政策，实行研究生奖、助学金制度，主要有学业奖学金约 1000 元/月、助学
金不低于 2000 元/月、三助岗位津贴不低于 800 元/月，还包括国家奖学金、新生奖学金、光华奖学金等。
  2、工程博士招生另行组织，一般安排在 10 月—11 月，详见国防科技大学研究生招生信息网公告。

  3、凡因提供虚假信息或报考条件不符而影响考试、录取的，责任由考生自负。

  4、国防科技大学研究生院招生工作咨询和联系方式：

  地址：湖南省长沙市开福区德雅路 109 号                     邮编：410073        电话：0731-87023061

  网址：http://yjszs.nudt.edu.cn   E-mail：gfkdyzc@nudt.edu.cn   微信公众号：gfkdyjsy
   Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 9 of 56 Page ID #:965


          国防科技大学 2020 年博士研究生招生专业
                  学院                                                         计划招生
    学院名称                   学位类型          学科、专业名称及代码                                          备注
                  代码
                                                                     Military
                                                                     军人生 Non-Military
                                                                              无军籍生
                                     马克思主义理论（0305）                      4            6
                                     外国语言文学（0502）                       1
                                     数学（0701）                           3            2
    文理学院           001     学术学位      物理学（0702）                          6            6
                                     系统科学（0711）                         4            3
                                     力学（0801）                           2            1
                                     军队政治工作学（1107）                      1
                                     电子科学与技术（0809）                   4              4
                               Computer Science & Technology (0812)26（7）
                                   计算机科学与技术（0812）                                   21
                       Academic
                          学术学位  Degree
College of Computer002
    计算机学院                          软件工程（0835）                        9               5
                                   网络空间安全（0839）                      7               7
                         Specialty
                            专业学位   Degree
                                        电子信息（0854）                      2           3
                                     电子科学与技术（0809）                    7（2）          2
                           学术学位
  电子科学学院           003               信息与通信工程（0810）                     29           23
                           专业学位      电子信息（0854）                         1            2
                                     光学工程（0803）                         13           9
                           学术学位
前沿交叉学科学院           004               电子科学与技术（0809）                      4            1
                           专业学位      电子与信息（0854）                        1            1
                                     机械工程（0802）                        7            10
                           学术学位      仪器科学与技术（0804）                     5            2
  智能科学学院           005               控制科学与工程（0811）                   15（3）          10
                           专业学位      电子信息（0854）
                                                                        2            2
                           专业学位      机械（0855）
                                     控制科学与工程（0811）                     2             5
                           学术学位      军队指挥学（1105）                       2
  系统工程学院           006
                                     管理科学与工程（1201）                   11（1）          15
                           专业学位      电子信息（0854）                         1            1
                                     力学（0801）                           4            4
                           学术学位      材料科学与工程（0805）                     5            5
  空天科学学院           007
                                     航空宇航科学与技术（0825）                 22（6）          17
                           专业学位      能源动力（0858）                         1            3
                                     政治学（0302）                          2            1
  国际关系学院           008     学术学位      外国语言文学（0502）                       1            1
                                     军队指挥学（1105）                        3
  信息通信学院           009     学术学位      军队指挥学（1105）                        4
                                     光学工程（0803）                         2            1
  电子对抗学院           010     学术学位      信息与通信工程（0810）                      4
                                     网络空间安全（0839）                       3            1
                                     大气科学（0706）                         4            3
  气象海洋学院           011     学术学位
                                     海洋科学（0707）                         3            2
注：招生计划括号中内容指与军队科研院所联合培养的计划数，例如：50（10）指：招生计划共 50
    人，其中含与军队科研院所联合培养计划数为 10 人。
Remark: The parenthesis in the admission plan mean the quantity of joint cultivation with the troop
science research institute. The 50(10) means admitting a total of 50 people of which 10 of them are
military troop science research institute joint cultivation plan students.
 Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 10 of 56 Page ID #:966

                            军事智能交叉学科目录

 团队名称                 研究方向                     学科        指导教师      所在学院     计划招生

                                                          窦 勇
                                          计算机科学与技术        邓小刚     计算机学院
       1.军用智能计算体系结构                                       祝 恩
智能计算系统 2.军用智能计算系统软件
       3.军事情报智能分析                             软件工程        王怀民     计算机学院

                                               数学         成礼智      文理学院

                                                          胡德文
                                           控制科学与工程                智能科学学院
                                                          徐 昕
       1.不确定、强对抗环境下的军事智能模型
人工智能算法                      管理科学与工程                       刘   忠   系统工程学院
       2.动态可解释人工智能模型及优化方法研究
 与模型
       3.多智能体学习与协同算法与模型
                             军队指挥学                        黄金才     系统工程学院


                                           控制科学与工程        沈林成     智能科学学院       12


       1.任务驱动的智能无人集群系统协同控制                    系统科学        段晓君      文理学院
智能无人系统 2.无人集群系统的智能自适应演化
       3.适宜集群使用的无人系统设计与自主控制                   软件工程        毛新军     计算机学院

                                                          徐小军
                                              机械工程                智能科学学院
                                                          洪华杰

                                           管理科学与工程        肖卫东     系统工程学院

       1.跨媒体协同语义理解                         控制科学与工程        老松杨     系统工程学院
跨媒体大数据 2.可视化关联分析
       3.目标事件推演预测                          信息与通信工程        陈   荦   电子科学学院

                                              系统科学        侯臣平      文理学院

注：1、仅招收硕博连读生，限 2020 级军校应届（含国防生）硕士推荐免试生报考；
  2、请于 2019 年 9 月 30 日前到拟报考导师所在学院招生办公室报名。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 11 of 56 Page ID #:967

                                文理学院目录
电话：（0731）87001030                                                 联系人：胡老师
         专业名称（代码）研究方向                      指导教师              考试科目及代码
马克思主义理论（0305）

01 马克思主义基本原理
02 思想政治教育                                   曾华锋
03 党的建设

01 马克思主义中国化研究
02 思想政治教育                                   龙方成
03 党的建设

01 马克思主义中国化研究
                                                      ①英语（1101）
02 思想政治教育                                   黄朝峰
03 党的建设                                               ②马克思主义基本原理（含原著）（2112）
                                                      ③A.马克思主义中国化研究（3114）
01 马克思主义中国化研究                                           B.马克思主义军事思想研究（3115）
                                            徐能武
02 中国近现代史基本问题研究                                       注：A、B 任选一

01 中国近现代史基本问题研究                                       （可招军人生及无军籍生）
02 马克思主义军事思想研究                              杨爱华
03 思想政治教育

01 马克思主义中国化研究
                                            李湘黔
02 思想政治教育

01 马克思主义基本原理
                                            曾   立
02 马克思主义中国化研究

01 中国近现代史基本问题研究
                                            刘祖爱
02 马克思主义军事思想研究

外国语言文学（0502）                                          ①A.俄语（二外）1820
                                                        B.日语（二外）1821
01 军事外语教育                                               C.法语（二外）1822
02 国防语言                                     梁晓波
                                                        D.德语（二外）1823
                                                      ②基础英语（2803）
                                                      ③英语专业综合（均含语言学、英
                                                      美文学文化、美国研究、翻译理论
                                                      与实践四个方向内容）（3803）
                                                      注：A、B、C、D 任选一，基础英
                                                      语（2803）、英语专业综合（3803）
                                                      为国际关系学院考试科目。


                                                      （可招军人生及无军籍生）
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 12 of 56 Page ID #:968

                                文理学院目录
电话：（0731）87001030                                                   联系人：胡老师
          专业名称（代码）研究方向                      指导教师             考试科目及代码
数学（0701）

01 非自治与随机动力系统                               黄建华

01 泛函微分方程理论及其应用                             刘易成
                                                       ①英语（1101）
01 组合数学与最优化
                                            白峰杉        ②A.泛函分析（2105）
02 数据挖掘的模型与方法
                                                        B.高等数值分析（2106）
01 信息处理中的新型算法与应用                            成礼智        ③C.数理统计（3106）
                                                        D.代数学（3107）
01 信息处理中的新型算法与应用                            王红霞        注：A、B 任选一，C、D 任选一

01 偏微分方程数值解及其应用                             宋松和
                                                       （可招军人生及无军籍生）
01 张量优化与应用                                  倪谷炎

01 编码密码理论及其应用                               屈龙江

01 试验设计与试验评估                                王正明

物理学（0702）

01 极端条件原子分子与光物理
                                            赵增秀
02 高能量密度物理
                                                       ① 英语（1101）
01 极端条件原子分子与光物理                                        ② 理论物理基础（2104）
                                            戴佳钰
02 高能量密度物理                                             ③A.量子电动力学（3103）
                                                        B.量子通信和量子计算（3104）
01 信息物理                                     陈平形
                                                        C.原子结构和光谱理论（3105）
01 信息物理                                     李修建         D.激光等离子体相互作用原理（3111）
                                                        E. 物理光学（3110）
01 信息物理                                     邹宏新
                                                        F.凝聚态物理（3109）

01 高能量密度物理                                  黄明球        注：A、B、 C、D、E、F 任选一

01 高能量密度物理                                  邵福球        （可招军人生及无军籍生）

01 高能量密度物理                                  马燕云

01 高能量密度物理                                  余同普
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 13 of 56 Page ID #:969

                                文理学院目录
电话：（0731）87001030                                                   联系人：胡老师
         专业名称（代码）研究方向                      指导教师              考试科目及代码
系统科学（0711）

01 装备系统性能评估
                                            周海银
02 信息融合理论及应用

01 复杂系统建模与决策分析
                                            段晓君
02 装备系统性能评估                                           ①英语（1101）
                                                      ②A.高等工程数学（2102）
01 统计数据分析与系统评估                              侯臣平
                                                       B.高等数值分析（2106）
01 试验设计与数据分析                                王正明       ③C.系统科学（3108）
                                                       D.数理统计（3106）
01 武器效能评估理论与应用                              卢芳云       注：A、B 任选一，C、D 任选一

01 分布式感知与电子对抗复杂系统理论                         王雪松
                                                      （可招军人生及无军籍生）
01 装备系统性能评估
                                            王大轶
02 信息融合理论及应用

01 装备系统性能评估                                 汪连栋

01 装备系统性能评估                                 刘佳琪

力学（0801）                                              ①英语（1101）
                                                      ②A.应用数学基础（2101）
01 材料动态力学性能
02 毁伤效应评估理论与技术                              卢芳云        B.一维非定常流体力学（2103）
                                                      ③C.计算物理（3101）
01 反应破片与高效毁伤                                           D.固体中的应力波（3102）
02 高能粒子束辐照动力学                               汤文辉
                                                      注：A、B 任选一，C、D 任选一
01 材料动态力学性能
02 武器毁伤效应等效测试技术                             林玉亮       （可招军人生及无军籍生）

军队政治工作学（1107）                                         ①英语（1101）
                                                      ②军队政治工作学（2111）
01 军队政治工作基础理论                                         ③军队政治工作信息化（3113）
02 军队组织工作                                   龙方成
03 军队政治工作信息化
                                                      （仅招收军队在职干部）
 Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 14 of 56 Page ID #:970

                                       计算机学院目录
 电话：（0731）87002026                                                                   联系人：钱程东
             专业名称（代码）研究方向                              指导教师                  考试科目及代码

 电子科学与技术（0809）
 【微电子学与固体电子学（080903）】

 01 微处理器技术                                              卢锡城
                                                              ▲




 01 微处理器技术                                              杨学军

 01 超大规模集成电路 CAD 与物理实现技术
                                                        郝   跃
 02 微纳电子器件与电路

 01 微处理器技术
                                                        魏少军
 02 片上系统与嵌入式应用

 01 微处理器技术
                                                        徐炜遐
 02 片上系统与嵌入式应用

 01 微处理器技术                                                           ①英语（1101）
                                                        郭   阳
 02 微纳电子器件与电路
                                                                     ②A.计算机系统结构（2201）
 01 片上系统与嵌入式应用                                          刘衡竹            B.高级软件工程（2202）

 01 微处理器技术                                                             C.应用数学基础（2101）
                                                        方   粮
 02 微纳电子器件与电路                                                          D.高等工程数学（2102）
                                                                       E.半导体物理（2203）
 01 微处理器技术
                                                        邢座程            F.计算机网络（含网络安全）（2204）
 02 片上系统与嵌入式应用
                                                                     ③G.人工智能原理（3201）
 01 微处理器技术
                                                        彭元喜            H.数理逻辑（3202）
 02 片上系统与嵌入式应用
                                                                       I. VLSI 设计（3203）
 01 微处理器技术
                                                        文   梅          J. 密码学（3204）
 02 片上系统与嵌入式应用

Computer Science and Technology (0812)
 计算机科学与技术（0812）                                                      注：专业课 A、B、C、D、E、F 任
 01Computer
    计算机网络与通信Network & Communication                                  选一，G、H、I、J 任选一。C、D
 02Computer
    计算机体系结构 System Structure                      Lu Xicheng
                                                       卢锡城
                                                             ▲

                                                                   选用文理学院考试科目。
                                                  (Guan's Advisor)
 01 计算机体系结构
 02 人工智能                                                杨学军          （可招军人生及无军籍生）

 01 大规模科学与工程计算
                                                        邓小刚
 02 人工智能

 01 信息安全技术                                              方滨兴

 01 人工智能
                                                        贺福初
 02 大规模科学与工程计算
 01 人工智能                                                      ▲
 02 大规模科学与工程计算                                          杨焕明

 01 高性能仿真                                                     ▲
 02 大规模科学与工程计算                                          包为民

 01 计算机体系结构
                           王恩东▲
 02 人工智能
 注：标▲的导师仅招收军人博士生，标△的导师仅招收无军籍博士生。
Remark: The instuctors with solid triangle only admit soldier PhD students. The instuctors with the
empty triangle only admit non-military ranking PhD students.
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 15 of 56 Page ID #:971

                               计算机学院目录
电话：（0731）87002026                                                   联系人：钱程东
          专业名称（代码）研究方向                     指导教师              考试科目及代码

01 系统软件
                                            卢   凯
02 信息安全技术
01 计算机体系结构
                                            张春元
02 分布计算技术
01 计算机体系结构
                                            徐炜遐
02 量子计算和量子信息
01 计算机网络与通信
                                            苏金树
02 信息安全技术
01 计算机体系结构
                                            窦   勇
02 人工智能
01 计算机体系结构
                                            肖立权
02 人工智能                                                ①英语（1101）
01 大规模科学与工程计算                                          ②A.计算机系统结构（2201）
                                            王正华
02 分布计算技术                                               B.高级软件工程（2202）
01 人工智能                                                 C.应用数学基础（2101）
                                            熊岳山▲
02 数字媒体与虚拟现实技术
                                                        D.高等工程数学（2102）
01 人工智能
                                            杨灿群         E.半导体物理（2203）
02 大规模科学与工程计算
                                                        F.计算机网络（含网络安全）（2204）
01 人工智能                                     骆志刚
                                                       ③G.人工智能原理（3201）
01 高性能仿真                                    姚益平
                                                        H.数理逻辑（3202）
01 计算机体系结构
                                            肖   侬       I. VLSI 设计（3203）
02 系统软件
01 分布计算技术                                               J. 密码学（3204）
                                            王意洁
02 人工智能
01 人工智能                                     苑   波      注：专业课 A、B、C、D、E、F 任
01 人工智能                                     刘衡竹        选一，G、H、I、J 任选一。C、D
01 海洋水文气象数值模拟                                          选用文理学院考试科目。
                                            张卫民
02 海洋信息工程
                                                       （可招军人生及无军籍生）
01 人工智能                                     陶大程
01 分布计算技术
                                        Li Dongsheng
                                            李东升
02 人工智能
01 人工智能                                     王晓东
01 分布计算技术
                                            史殿习
02 人工智能
01 分布计算技术
                                            蔡   行
02 大规模科学与工程计算
01 量子计算和量子信息
                                            徐   平
02 计算机体系结构
01 人工智能
                                            祝   恩
02 计算机科学理论
01 人工智能                    王 挺
注：标▲的导师仅招收军人博士生，标△的导师仅招收无军籍博士生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 16 of 56 Page ID #:972

                              计算机学院目录
电话：（0731）87002026                                                   联系人：钱程东
         专业名称（代码）研究方向                      指导教师              考试科目及代码
01 海洋水文气象数值模拟
                                            任开军
02 海洋信息工程
01 海洋水文气象数值模拟
                                            朱小谦
02 海洋信息工程
01 计算机网络与通信
                                            庞征斌
02 计算机体系结构
01 分布计算技术                                         ▲
                                            李肯立
02 高性能仿真
01 大规模科学与工程计算                                     ▲
                                            莫则尧
02 高性能仿真
01 分布计算技术                                         ▲
                                            李克勤
02 人工智能
01 大规模科学与工程计算                                     ▲
                                            曹小林
02 高性能仿真
                                                      ①英语（1101）
01 分布计算技术
                                            杨永辉   ▲
                                                      ②A.计算机系统结构（2201）
02 信息安全技术
                                                        B.高级软件工程（2202）
01 计算机网络与通信
02 人工智能
                                            蔡志平         C.应用数学基础（2101）

01 计算机网络与通信                                             D.高等工程数学（2102）
                                                  ▲
                                            梁浩锋         E.半导体物理（2203）
02 信息安全技术
01 计算机网络与通信                                             F.计算机网络（含网络安全）（2204）
                                            徐   明
02 分布计算技术                                             ③G.人工智能原理（3201）
01 计算机科学理论                                              H.数理逻辑（3202）
                                            王   戟
02 人工智能                                                 I. VLSI 设计（3203）
01 计算机体系结构                                              J. 密码学（3204）
                                            方   粮
02 量子计算和量子信息
01 计算机网络与通信                                           注：专业课 A、B、C、D、E、F 任
                                            王宝生
02 信息安全技术                                             选一，G、H、I、J 任选一。C、D
01 计算机网络与通信                                           选用文理学院考试科目。
                                            王勇军
02 信息安全技术
01 计算机体系结构                                            （可招军人生及无军籍生）
                                            孙志刚
02 计算机网络与通信
01 信息安全技术                                   陈曙晖
01 信息安全技术                                   刘   波
01 微处理器体系结构
                                            彭元喜
02 人工智能
01 分布计算技术
                                            谢   涛
02 人工智能




注：标▲的导师仅招收军人博士生，标△的导师仅招收无军籍博士生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 17 of 56 Page ID #:973

                                 计算机学院目录
电话：（0731）87002026                                                   联系人：钱程东
         专业名称（代码）研究方向                      指导教师              考试科目及代码
软件工程（0835）
01 智能软件技术
                                            廖湘科
02 系统软件软件工程
01 科学计算领域软件工程
                                            宋君强
02 并行与分布软件技术
01 软件工程理论与方法学
                                            王怀民
02 并行与分布软件技术
01 智能软件技术
                                            王   戟
02 高可信软件技术
01 高可信软件技术                                  毛晓光
01 智能软件技术                                   贾   焰
01 软件工程理论与方法学
                                            毛新军       ①英语（1101）
02 智能软件技术
01 智能软件技术                                             ②A.计算机系统结构（2201）
                                            董   威
02 高可信软件技术                                              B.高级软件工程（2202）
01 软件工程理论与方法学                                           C.应用数学基础（2101）
                                            徐   洁
02 并行与分布软件技术                                            D.高等工程数学（2102）
01 科学计算领域软件工程                                           E.半导体物理（2203）
                                            刘   杰
02 并行与分布软件技术                                            F.计算机网络（含网络安全）（2204）
01 智能软件技术                                   周   斌     ③G.人工智能原理（3201）
网络空间安全（0839）                                            H.数理逻辑（3202）
                                                        I. VLSI 设计（3203）
01 内容安全与应用安全                                            J. 密码学（3204）
                                            方滨兴
02 网络技术与网络安全
01 网络技术与网络安全                                          注：专业课 A、B、C、D、E、F 任
                                            苏金树
02 系统安全
                                                      选一，G、H、I、J 任选一。C、D
01 网络技术与网络安全                                          选用文理学院考试科目。
                                            徐   明
02 内容安全与应用安全
01 网络技术与网络安全                                          （可招军人生及无军籍生）
                                            贾   焰
02 内容安全与应用安全
01 网络技术与网络安全
                                            王宝生
02 密码学及其应用
01 网络技术与网络安全
                                            胡华平
02 内容安全与应用安全
01 系统安全
                                            王勇军
02 网络技术与网络安全
01 网络技术与网络安全
                                            杨岳湘
02 内容安全与应用安全
01 系统安全
                                            刘   波
02 内容安全与应用安全
01 网络技术与网络安全                                彭   伟
注：标▲的导师仅招收军人博士生，标△的导师仅招收无军籍博士生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 18 of 56 Page ID #:974




                              计算机学院目录
电话：（0731）87002026                                                   联系人：钱程东
         专业名称（代码）研究方向                      指导教师              考试科目及代码

01 网络技术与网络安全                                     ▲    ①英语（1101）
                                            曹建农
02 内容安全与应用安全
                                                      ②A.计算机系统结构（2201）
01 系统安全                                                 B.高级软件工程（2202）
                                            孙志刚
02 网络技术与网络安全
                                                        C.应用数学基础（2101）
01 网络技术与网络安全
                                            周   斌       D.高等工程数学（2102）
02 内容安全与应用安全
                                                        E.半导体物理（2203）
01 网络技术与网络安全
                                            陈曙晖         F.计算机网络（含网络安全）（2204）
02 内容安全与应用安全
                                                      ③G.人工智能原理（3201）
01 网络技术与网络安全
                                            李爱平         H.数理逻辑（3202）
02 内容安全与应用安全
01 系统安全                                                 I. VLSI 设计（3203）
                                            杨   林▲
02 内容安全与应用安全                                            J. 密码学（3204）
01 密码学及其应用
                                            谢   涛
02 网络空间安全基础理论                                         注：专业课 A、B、C、D、E、F 任
01 系统安全                                               选一，G、H、I、J 任选一。C、D
                                            梁浩锋       选用文理学院考试科目。
02 网络技术与网络安全
01 网络技术与网络安全                                蔡志平
02 内容安全与应用安全                                          （可招军人生及无军籍生）




注：标▲的导师仅招收军人博士生，标△的导师仅招收无军籍博士生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 19 of 56 Page ID #:975

                             电子科学学院目录
电话：（0731）87003024                                                 联系人：王阳
         专业名称（代码）研究方向                      指导教师              考试科目及代码

电子科学与技术（0809）
01 智能信息器件与电路系统                              徐 晖

01 射频微波技术                                   袁乃昌

01 射频微波技术                                   刘培国

01 射频微波技术                                   付云起

01 射频微波技术                                   洪 伟

01 射频微波技术                                   薛 泉
01 电子系统集成设计                                 庄钊文
01 电子系统集成设计                                 胡卫东
01 电子系统集成设计                                 王 壮

信息与通信工程（0810）
01 导航与时空技术                                  庄钊文
01 导航与时空技术                                  王飞雪
01 导航与时空技术                                  孙广富
01 导航与时空技术                                  欧   钢
01 智能感知与处理                                  黎   湘
01 智能感知与处理                                  吴曼青       ①英语（1101）
01 智能感知与处理                                  王永良       ②A.应用数学基础（2101）
01 智能感知与处理                                  陈志杰         B.高等工程数学（2102）
01 智能感知与处理                                  周智敏       ③C.数字信号处理（3301）
01 智能感知与处理                                  安   玮       D.统计信号处理（3302）
01 智能感知与处理                                  徐   晖       E.高等电磁场理论（3303）
01 智能感知与处理                                  黄晓涛
01 智能感知与处理                                  王宏强       注：A、B 任选一，C、D、E 任选一。
01 智能感知与处理                                  刘永祥       A、B 为文理学院考试科目。
01 智能感知与处理                                  付耀文
01 智能感知与处理                                  金   添
                                                      （可招军人生及无军籍生）
01 智能感知与处理                                  董   臻
01 智能感知与处理                                  周石琳
01 智能感知与处理                                  姜卫东
01 智能感知与处理                                  万建伟
01 智能感知与处理                                  雍少为
01 自动目标识别                                   卢焕章
01 自动目标识别                                   付   强
01 自动目标识别                                   胡卫东
01 自动目标识别                                   王   壮
01 自动目标识别                                   肖怀铁
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 20 of 56 Page ID #:976

                             电子科学学院目录
电话：（0731）87003024                                                    联系人：王阳
         专业名称（代码）研究方向                      指导教师              考试科目及代码
01 自动目标识别                                   文贡坚
01 自动目标识别                                   李   飚
01 自动目标识别                                   张   军
01 自动目标识别                                   钟   平
01 智能电子对抗与评估                                王雪松
01 智能电子对抗与评估                                杨小牛
01 智能电子对抗与评估                                肖顺平
01 智能电子对抗与评估                                匡纲要
01 智能电子对抗与评估                                黄知涛
01 智能电子对抗与评估                                          ①英语（1101）
                                            郭福成
                                                      ②A.应用数学基础（2101）
01 智能电子对抗与评估                                李健兵
                                                        B.高等工程数学（2102）
01 智能电子对抗与评估                                冯德军
                                                      ③C.数字信号处理（3301）
01 通信与信息处理                                  唐朝京         D.统计信号处理（3302）
01 通信与信息处理                                  尹   浩       E.高等电磁场理论（3303）
01 通信与信息处理                                  于   全

01 通信与信息处理                                  邬江兴       注：A、B 任选一，C、D、E 任选一。

                                            龚健雅       A、B 为文理学院考试科目。
01 通信与信息处理
01 通信与信息处理                                  姚富强
                                                      （可招军人生及无军籍生）
01 通信与信息处理                                  魏急波
01 通信与信息处理                                  郑林华
01 通信与信息处理                                  鲜   明
01 通信与信息处理                                  李   军
01 通信与信息处理                                  马东堂
01 通信与信息处理                                  雷   菁
01 通信与信息处理                                  王世练
01 通信与信息处理                                  赵海涛
01 通信与信息处理                                  梁   涛
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 21 of 56 Page ID #:977

                           前沿交叉学科学院目录
电话：（0731）87004027                                                    联系人：姜波
          专业名称（代码）研究方向                     指导教师               考试科目及代码

光学工程（0803）

01 激光陀螺技术
02 光电检测与信号处理技术
03 薄膜光学及技术                                  龙兴武
04 先进光学制造与检测技术
05 激光陀螺在惯性导航与制导技术中的应用
01 激光陀螺技术
02 光电检测与信号处理技术
                                            罗   晖
03 新型光电惯性传感技术
04 激光陀螺在惯性导航与制导技术中的应用
01 激光陀螺技术
02 光电检测与信号处理技术
                                            金世龙
03 先进光学制造与检测技术
04 新型光电惯性传感技术
01 光电仪器与测控技术
02 纳米光电子技术与器件                               秦石乔
03 石墨烯类二维光电子技术与器件
                                                      ①英语（1101）
01 光电仪器与测控技术                                王省书
                                                      ②A.高等光学（2401）
01 自适应光学                                                B.电动力学（2402）
                                            梁永辉
02 图像复原                                               ③C.激光物理（3401）
01 纳米光电子技术与器件                               薛其坤        D.光电子学（3402）
                                                      注：A、B 任选一，C、D 任选一
01 纳米光子学理论与器件
02 纳米光电子技术与器件
                                            朱志宏
03 石墨烯类二维光电子技术与器件                                     （可招军人生及无军籍生）
04 表面等离激元与超材料
01 高能激光技术
02 光纤激光技术                                   刘泽金
03 光束合成技术
01 高能激光技术
02 光束合成技术                                   姜宗福
03 强光自适应光学与光束控制
01 高能激光技术
02 光纤激光技术                                   陈金宝
03 大功率激光器件
01 激光与物质相互作用
                                            程湘爱
02 低维材料和光电器件的表征与操控
01 激光与物质相互作用
                                            赵国民
02 激光光谱技术
01 光电武器作战仿真
                                            华卫红
02 中红外激光
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 22 of 56 Page ID #:978

                           前沿交叉学科学院目录
电话：（0731）87004027                                                    联系人：姜波

         专业名称（代码）研究方向                      指导教师               考试科目及代码


01   高能激光技术
02   光电武器作战仿真
03   固态激光非线性变频技术                            许晓军
04   强光自适应光学与光束控制
05   新型量子、纳米激光技术


01 高能激光技术
02 光纤激光技术
                                            司   磊
03 光束合成技术
04 强光自适应光学与光束控制


01 光纤激光技术
02 非线性光学与超连续谱                               侯   静     ①英语（1101）
03 中红外激光                                              ②A.高等光学（2401）
                                                        B.电动力学（2402）
                                                      ③C.激光物理（3401）
01 光纤激光技术
                                                        D.光电子学（3402）
02 光束合成技术                                   周   朴
03 光场调控                                               注：A、B 任选一，C、D 任选一


01 光纤激光技术                                             （可招军人生及无军籍生）
02 大功率激光器件
03 中红外激光                                    王泽锋



01 光纤器件与系统技术
02 光纤传感技术
03 光纤水声探测与信号处理                              胡永明



01 光纤器件与系统技术
02 光纤传感技术
03 光纤水声探测与信号处理                              孟   洲
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 23 of 56 Page ID #:979

                           前沿交叉学科学院目录
电话：（0731）87004027                                                    联系人：姜波
 专业名称（代码）研究方向                              指导教师         考试科目及代码

电子科学与技术（0809）

01   高功率脉冲驱动源及应用技术                          钟辉煌
02   高功率微波源技术
03   电磁材料及电磁波调控技术
04   超宽禁带半导体建模与应用技术

01   高功率脉冲驱动源及应用技术                          张建德
02   高功率微波源技术
03   新型天线技术
04   高功率电磁辐射及效应

01   脉冲功率电路与系统                              邓建军
02   高功率脉冲驱动源及应用技术
03   大功率电子技术及应用
04   高功率微波光子学                                         ①英语（1101）
01   高功率脉冲驱动源及应用技术                          钱宝良       ②A.电动力学（2402）
02   高功率微波源技术                                           B.微波技术（2403）
03   高功率电磁辐射及效应
                                                      ③C.等离子体物理（3403）
04   强流相对论真空电子学
                                                        D.光电子学（3402）

01   高功率微波源技术                               舒   挺     注：A、B 任选一，C、D 任选一
02   毫米波与太赫兹技术
03   强流相对论真空电子学                                       （可招军人生及无军籍生）
04   强场物理及应用技术

01   高功率脉冲驱动源及应用技术                          刘金亮
02   高功率微波源技术
03   新型天线技术
04   高功率电磁辐射及效应

01   高功率微波源技术                               贺军涛
02   毫米波与太赫兹技术
03   电磁材料及电磁波调控技术
04   大功率微波光子技术

01   高功率真空电子学                               樊玉伟
02   高功率微波源技术
03   强流相对论真空电子学
04   超宽禁带半导体建模与应用技术
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 24 of 56 Page ID #:980

                              智能科学学院目录
电话：（0731）87005031                                                   联系人：吕云霄

        专业名称（代码）研究方向                       指导教师              考试科目及代码

机械工程（0802）
01 智能状态感知与故障诊断
                                            邱   静
02 装备综合保障与智能维修
01 光机电智能任务载荷
                                            范大鹏
02 智能装备精密工程
01 可靠性试验与评估
                                            陈   循
02 装备综合保障与智能维修
01 智能装备精密工程
                                            戴一帆
02 微机电系统与智能微纳器件
01 智能状态感知与故障诊断
                                            胡茑庆
02 装备综合保障与智能维修
01 微机电系统与智能微纳器件                             吴学忠
01 智能无人系统平台与动力
                                            尚建忠
02 数字化设计与 3D 打印
                                                      ①英语（1101）
01 智能制造技术                                             ②A.高等工程数学（2102）
                                            李国喜
02 数字化制造技术
                                                        B.应用数学基础（2101）
01 装备综合保障与智能维修
                                            李   岳     ③机械系统建模与动态分析（3503）
02 智能状态感知与故障诊断
                                                      注：A、B 选一，均为文理学院考试
01 振动与噪声控制                                  温激鸿
                                                      科目。
01 智能状态感知与故障诊断
                                            刘冠军
02 装备综合保障与智能维修
                                                      （可招军人生及无军籍生）
01 微机电系统与智能微纳器件                             吴宇列
01 智能装备精密工程                                 彭小强
01 智能装备精密工程                                 陈善勇
01 可靠性试验与评估
                                            陶俊勇
02 装备综合保障与智能维修
01 智能无人系统平台与动力                              徐小军
01 装备综合保障与智能维修
                                            杨拥民
02 智能状态感知与故障诊断
01 振动与噪声控制                                  郁殿龙
01 微机电系统与智能微纳器件                             肖定邦
01 智能无人系统平台与动力                              罗自荣
01 智能装备精密工程                                 石   峰
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 25 of 56 Page ID #:981

                             智能科学学院目录
电话：（0731）87005031                                                   联系人：吕云霄
          专业名称（代码）研究方向                     指导教师              考试科目及代码

仪器科学与技术（0804）

01 网电空间智能侦测
                                            黄芝平
02 特征信号智能识别
01 量子传感与精密测量                                颜树华
                                                      ①英语（1101）
01 空间仪器工程                                             ②A.高等工程数学（2102）
                                            杨   俊
02 智能装备仿真与测试                                            B.应用数学基础（2101）
01 空间仪器工程                                  欧阳晓平
                                                      ③测量信号分析与处理（3502）
                                                      注：A、B 任选一，均为文理学院考
01 智能传感与探测                                            试科目。
                                            潘孟春
02 装备测试计量技术
01 卫星导航系统与仿真                                杨元喜       （可招军人生及无军籍生）

01 智能传感与探测
                                            陈棣湘
02 装备测试计量技术
01 智能侦测                                     苏绍璟

控制科学与工程（0811）

01 认知科学与信息处理
                                            胡德文
02 人工智能

01 智能无人系统
02 智能机器人技术                                  沈林成
03 群体智能

01 控制理论与应用                                  谢红卫       ①英语（1101）
                                                      ②A. 应用数学基础（2101）
01 智能导航技术                                              B. 高等工程数学（2102）
02 仿生导航技术                                             ③现代控制理论（3501）
                                            胡小平
03 组合导航技术                                             注：A、B 任选一，均为文理学院考
                                                       试科目。
01 智能机器人技术                                  马宏绪
01 导航技术                                     吴文启       （可招军人生及无军籍生）

01 电磁悬浮与发射技术                                李   杰

01 导航技术
02 精确制导与控制                                  吴美平

01 智能无人系统
02 车辆智能驾驶技术                                 戴   斌
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 26 of 56 Page ID #:982

                              智能科学学院目录
电话：（0731）87005031                                                   联系人：吕云霄

         专业名称（代码）研究方向                      指导教师              考试科目及代码

01 认知科学与信息处理
02 人工智能                                     周宗潭
03 智能机器人技术

01 控制理论与应用                                  张   明
01 车辆智能驾驶技术
02 人工智能                                     徐   昕
03 机器学习

01 认知科学与信息处理                                贺福初
                                                      ①英语（1101）
01 电磁悬浮与发射技术                                          ②A.应用数学基础（2101）
02 智能检测与故障诊断                                龙志强
                                                       B.高等工程数学（2102）
                                                      ③现代控制理论（3501）
01 系统仿真                                               注：A、B 选一，均为文理学院考试
02 人工智能                                     黄   健
                                                       科目。
03 智能任务规划
01 智能机器人技术                                            （可招军人生及无军籍生）
02 人工智能                                     陈   璟
03 智能任务规划
01 智能任务规划
                                            费爱国
02 智能无人系统

01 精确制导与控制                                  姜   杰

01 电磁悬浮与发射技术
                                            吴   峻
02 智能检测与控制技术
01 电磁悬浮与发射技术
                                            刘耀宗
02 智能机器人技术
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 27 of 56 Page ID #:983

                             系统工程学院目录
电话：（0731）87006037                                                  联系人：杜振国
          专业名称(代码)研究方向                     指导教师              考试科目及代码
控制科学与工程（0811）
01   系统优化与决策                                陈英武

01   系统优化与决策                               贺仁杰▲

01   多媒体信息系统与虚拟现实技术
                                            老松杨
     网络信息体系与复杂性科学                                    考生也可选考数学（文理学院）、系
02
                                                     统科学（文理学院）、计算机科学与
01   多媒体信息系统与虚拟现实技术
                                            李国辉      技术（计算机学院）、信息与通信工
02   信息系统工程                                          程（电子科学学院）、控制科学与工
01   系统仿真                                  邱晓刚▲      程（智能科学学院）、航空宇航科学
     多媒体信息系统与虚拟现实技术                         魏迎梅      与技术（空天科学学院）等专业的考
01
                                                     试科目。
01   系统优化与决策                                邢立宁

01   系统优化与决策                                杨克巍

01   高性能仿真                                  姚益平      ①英语（1101）
     系统仿真                                   尹全军      ②高等工程数学（2102）
01
                                                     ③A.数据挖掘（3601）
01   多媒体信息系统与虚拟现实技术
                                            张   军     B.复杂系统理论与方法（3602）
02   信息系统工程

01   多媒体信息系统与虚拟现实技术                                  注：高等工程数学（2102）为文理学
                                            张茂军
     信息系统工程                                          院考试科目
02
01   智慧能源系统工程                               张   涛
                                                     （可招军人生及无军籍生）
01   系统优化与决策                                郭   波

01   数学建模与数据分析                              金   光

01   信息系统工程                                 郭得科
01   集群组织与协同控制
                                            朱一凡
02   系统论证与仿真评估
注：标▲的导师为校外导师，复试时需明确院内导师。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 28 of 56 Page ID #:984

                                系统工程学院目录
电话：（0731）87006037                                                  联系人：杜振国
         专业名称(代码)研究方向                    指导教师              考试科目及代码
军队指挥学（1105）
01   指挥控制理论与方法
                                          包卫东
02   指挥控制系统优化
01   指挥控制系统优化                             陈洪辉
01   指挥控制理论与方法
                                          黄金才
02   指挥控制系统优化
01   指控控制与智能决策                            老松杨
                                                   考生也可选考数学（文理学院）、系统
02   智能情报处理
                                                   科学（文理学院）、计算机科学与技术
01   智能情报处理                               刘青宝
                                                   （计算机学院）、信息与通信工程（电
01   军事运筹理论与应用                                     子科学学院）、控制科学与工程（智能
                                          刘   忠
02   指控控制与智能决策                                     科学学院）、航空宇航科学与技术（空
                                                   天科学学院）等专业的考试科目。
01   体系结构开发与应用                            罗爱民
02   复杂信息系统分析与设计
01   复杂信息系统分析与设计                                   ①英语（1101）
                                          罗雪山
02   体系结构开发与应用                                     ②高等工程数学（2102）
01   指挥控制系统优化                                      ③A.数据挖掘（3601）
                                          易先清       B.复杂系统理论与方法（3602）
02   指挥信息系统
01   指挥控制理论与方法                                     注：高等工程数学（2102）为文理学院
                                          于   淼
02   指挥控制系统优化                                      考试科目。

01   指挥信息系统                               张维明
                                                   （仅招收军人生）
01   智能情报处理                               肖卫东
01   智能情报处理                               唐九阳
01   作战数据分析                               黄宏斌
01   作战数据分析                               邓   苏
01   指挥控制理论与方法
                                          朱   承
02   智能情报处理
01   军事运筹理论与应用                            祝江汉
注：标▲的导师为校外导师，复试时需明确院内导师。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 29 of 56 Page ID #:985

                                系统工程学院目录
电话：（0731）87006037                                                   联系人：杜振国
         专业名称(代码)研究方向                     指导教师              考试科目及代码
管理科学与工程（1201）
01   系统优化与综合集成技术
                                           包卫东
02   指挥信息系统
01   系统优化与综合集成技术
                                           陈洪辉
02   指挥信息系统
01   智慧人力资源规划
                                           陈英武
02   智能任务规划与调度
01   系统优化与综合集成技术
                                           邓宏钟
02   复杂系统与复杂网络
01   军事信息物理系统技术
                                           邓   苏
02   信息管理与智能决策技术
01   项目管理与工程管理
                                           郭   波
02   装备可靠性与综合保障
     信息管理与智能决策技术                                    考生也可选考数学（文理学院）、系
01
                                           郭得科      统科学（文理学院）、计算机科学与
02   大数据分析与情报智能
                                                    技术（计算机学院）、信息与通信工
01   智慧人力资源规划                                   ▲
                                           贺仁杰      程（电子科学学院）、控制科学与工
02   智能任务规划与调度
                                                    程（智能科学学院）、航空宇航科学
01   军事信息物理系统技术
                                           黄宏斌      与技术（空天科学学院）等专业的考
02   信息管理与智能决策技术                                    试科目。
01   信息管理与智能决策技术
                                           黄金才
02   智能规划系统技术                                       ①英语（1101）
01   系统试验与评估                               金   光    ②高等工程数学（2102）
01   社会系统与组织行为计算分析                         孙多勇      ③A.数据挖掘（3601）
01   系统优化与综合集成技术                           李孟军       B.复杂系统理论与方法（3602）
01   体系工程与体系仿真                             李   群
     信息管理与智能决策技术                           刘青宝      注：高等工程数学（2102）为文理学
01
                                                    院考试科目
01   智能规划系统技术
                                           刘   忠
02   信息管理与智能决策技术
                                                    （可招军人生及无军籍生）
01   复杂信息系统分析与设计
                                           罗雪山
02   体系结构开发与应用
01   国防采办与体系工程管理
                                           谭跃进
02   系统优化与综合集成技术
01   信息管理与智能决策技术
                                           唐九阳
02   大数据分析与情报智能
01   体系工程与体系仿真                             王维平
01   大数据分析与情报智能                            魏迎梅
01   系统试验与评估                               武小悦
01   指挥信息系统
                                           肖卫东
02   大数据分析与情报智能
01   系统优化与综合集成技术
                                           罗爱民
02   指挥控制与决策
注：标▲的导师为外校导师，复试时明确院内导师。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 30 of 56 Page ID #:986

                              系统工程学院目录
电话：（0731）87006037                                                   联系人：杜振国
         专业名称(代码)研究方向                     指导教师

 01   智慧人力资源规划
                                           邢立宁
 02   智能任务规划与调度

 01   体系工程与体系仿真                            杨   峰    考生也可选考数学（文理学院）、系统
      国防采办与体系工程管理                          杨克巍      科学（文理学院）、计算机科学与技术
 01
                                                    （计算机学院）、信息与通信工程（电
 01   知识管理与知识工程
                                           姚   莉    子科学学院）、控制科学与工程（智能
 02   信息管理与智能决策技术                                   科学学院）、航空宇航科学与技术（空
      系统优化与综合集成技术                          易先清      天科学学院）等专业的考试科目。
 01
 01   计算智能与优化决策技术                          张   涛
                                                    ①英语（1101）
 01   信息管理与智能决策技术                          张维明      ②高等工程数学（2102）
      指挥控制与决策                              祝江汉      ③A.数据挖掘（3601）
 01
                                                     B.复杂系统理论与方法（3602）
 01   体系工程与体系仿真
                                          邱晓刚▲
 02   智能规划系统技术                                      注：高等工程数学（2102）为文理学院
      体系工程与体系仿真                                     考试科目
 01
                                           尹全军
 02   计算智能与优化决策技术
                                                    （可招军人生及无军籍生）
 01   指挥控制与决策
                                           于   淼
 02   智能规划系统技术

 01 信息管理与智能决策技术                            朱   承
注：标▲的导师为外校导师，复试时明确院内导师。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 31 of 56 Page ID #:987

                             空天科学学院目录
电话：（0731）87007027                                                  联系人：钟芳程
           专业名称（代码）研究方向                  指导教师               考试科目及代码
力学(0801)
01 航天动力学                                  高普云      ①英语（1101）
                                                   ②A.有限元方法（2701）
01 飞行器结构分析与设计                             李道奎        B.计算流体力学（2702）
01 计算流体力学与应用                              李   桦      C.飞行器动力学（2703）
01 光测实验力学                                 于起峰      ③D.高等结构动力学（3701）

01 飞行器结构分析与设计                             李东旭        E.粘性流体力学（3702）
                                                     F.传热传质分析（3703）
01 航天动力学
                                          周建平
02 飞行器结构分析与设计
                                                   注：A、B、C 任选一，D、E、F 任选一
01 航天动力学
                                          李海阳
02 飞行器结构分析与设计
                                                   报考于起峰的考生可以选考控制科学与
01 实验流体力学与流动控制                            易仕和
                                                   工程 （智能科学学院、系统工程学院）、信
01 计算流体力学与应用                              刘   伟
                                                   息与通信工程 （电子科学学院）、光学工
01 计算流体力学与应用                              郭   正    程（前沿交叉学科学院）专业的考试科目。
01 计算流体力学与应用                              柳   军
                                                   报考易仕和的考生可以选考控制科学与
01 航天动力学                                  罗亚中
                                                   工程 （智能科学学院、系统工程学院）、光
01 实验流体力学与流动控制                            罗振兵
                                                   学工程（前沿交叉学科学院）专业的考试科
01 计算流体力学与应用                                       目。
                                          范晓樯
02 实验流体力学与流动控制
01 计算流体力学与应用                              李志辉      （可招军人生及无军籍生）
01 实验流体力学与流动控制                            范召林
材料科学与工程（0805）                                      ①英语（1101）
01 信息功能材料                                 白书欣      ②A.固体物理（2704）
01 新型陶瓷纤维                                            B.高分子化学与物理（2705）
                                          王应德
                                                   ③C.高性能复合材料学（3704）
01 先进复合材料                                 周新贵        D.功能材料（3705）
01 信息功能材料                                 程海峰
                                                   注：A、B 任选－，C、D 任选一
01 先进复合材料                                 冯   坚
01 特种能源材料                                 张   炜    报考张炜的考生可选考航空宇航科学与
                                                   技术考试科目。


                                                   （可招军人生及无军籍生）
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 32 of 56 Page ID #:988

                             空天科学学院目录
电话：（0731）87007027                                                  联系人：钟芳程

        专业名称（代码）研究方向                     指导教师               考试科目及代码

航空宇航科学与技术(0825)                                    ①英语（1101）

01 飞行器气动与结构设计                             邓小刚      ②A.有限元方法（2701）
                                                     B.计算流体力学（2702）
01 飞行动力学与控制                               张育林
                                                     C.飞行器动力学（2703）
01 飞行器总体设计与系统分析                                    ③D.高等结构动力学（3701）
02 高超声速及组合推进技术                            张为华
                                                     E.粘性流体力学（3702）
03 先进空间推进技术
                                                     F.传热传质分析（3703）
01 微型航天器与集群航天系统                           李东旭

01 微型航天器与集群航天系统                                    注：A、B、C 任选一，D、E、F 任选一
02 飞行器总体设计与系统分析                           陈小前      备注：
03 先进空间推进技术                                           报考张为华的考生可选考控制科学
                                                   与工程 （智能科学学院、系统工程学院）专
01 飞行器气动与结构设计                             易仕和
                                                   业的考试科目。
01 微型航天器与集群航天系统                                       报考陈小前的考生可以选考控制科
                                          尤   政
02 飞行器总体设计与系统分析                                    学与工程（智能科学学院、系统工程学院）、
01 飞行器总体设计与系统分析                                    计算机科学与技术 （计算机学院）专业的
02 微型航天器与集群航天系统                           曹喜滨      考试科目。
03 飞行动力学与控制                                           报考易仕和的考生可以选考控制科
                                                   学与工程（智能科学学院、系统工程学院）、
01 飞行器总体设计与系统分析
                                          闫   野    光学工程（前沿交叉学科学院）专业的考试
02 飞行动力学与控制
                                                   科目。
01 空天图像测量与视觉导航                            于起峰         报考于起峰的考生可以选考控制科
                                                   学与工程（智能科学学院、系统工程学院）、
01 飞行器总体设计与系统分析
                                                   信息与通信工程（电子科学学院） 、光学
02 飞行动力学与控制
                                          周建平      工程（前沿交叉学科学院）专业的考试科目。


                                                   （可招军人生及无军籍生）
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 33 of 56 Page ID #:989

                             空天科学学院目录
电话：（0731）87007027                                                   联系人：钟芳程

        专业名称（代码）研究方向                     指导教师               考试科目及代码

01 飞行器总体设计与系统分析
                                         罗亚中
02 飞行动力学与控制

01 飞行动力学与控制                              吴   杰

01 飞行动力学与控制
                                         陈   磊
02 空天安全技术

01 飞行动力学与控制
                                         郑   伟
02 微型航天器与集群航天系统

01 飞行器总体设计与系统分析
                                         侯中喜
02 飞行器气动与结构设计
                                                   ①英语（1101）
01 空天安全技术
                                                   ②A.有限元方法（2701）
02 飞行动力学与控制                              杨乐平
                                                     B.计算流体力学（2702）
03 微型航天器与集群航天系统
                                                     C.飞行器动力学（2703）
01 飞行动力学与控制                                        ③D.高等结构动力学（3701）
                                         汤国建
02 临近空间飞行器系统                                         E.粘性流体力学（3702）
01 飞行动力学与控制                                          F.传热传质分析（3703）
                                         包为民
02 临近空间飞行器系统
                                                   注：A、B、C 任选一，D、E、F 任选一
01 临近空间飞行器系统
02 飞行器总体设计与系统分析                          杨   涛
03 高超声速及其组合推进技术                                    报考吴杰、郑伟、汤国建、包为民的考
                                                   生可选考或交叉选考控制 科学与 工程
01   高超声速及组合推进技术
                                                   （智能科学学院、系统工程学院）考试科目。
02   推进系统动力学与控制、燃烧理论与诊断测量技
术
                                         王振国       （可招军人生及无军籍生）
03   飞行器气动与结构设计
04   临近空间飞行器系统
05   飞行器总体设计与系统分析

01 推进系统动力学与控制、燃烧理论与诊断测量技
术
                                         周   进
02 高超声速及组合推进技术
03 临近空间飞行器系统

01 临近空间飞行器系统
                                         王中伟
02 飞行器总体设计与系统分析

01 高超声速及组合推进技术
02 推进系统动力学与控制、燃烧理论与诊断测量技术                梁剑寒
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 34 of 56 Page ID #:990

                             空天科学学院目录
电话：（0731）87007027                                                   联系人：钟芳程

        专业名称（代码）研究方向                     指导教师               考试科目及代码

01 高超声速及组合推进技术
02 推进系统动力学与控制、燃烧理论与诊断测量技术                 夏智勋
03 临近空间飞行器系统

01 飞行器总体设计与系统分析
                                          张士峰
02 飞行动力学与控制

01 先进空间推进技术
                                          吴建军
02 推进系统动力学与控制、燃烧理论与诊断测量技术
                                                   ①英语（1101）
01 高超声速及组合推进技术                                     ②A.有限元方法（2701）
02 推进系统动力学与控制、燃烧理论与诊断测量技术                 张   炜      B.计算流体力学（2702）
                                                     C.飞行器动力学（2703）
01 飞行器总体设计与系统分析                           李海阳      ③D.高等结构动力学（3701）
                                                     E.粘性流体力学（3702）
01 推进系统动力学与控制、燃烧理论与诊断测量技术
                                          刘卫东        F.传热传质分析（3703）
02 高超声速及组合推进技术

01 先进空间推进技术
                                          程谋森      注：A、B、C 任选一，D、E、F 任选一
02 推进系统动力学与控制、燃烧理论与诊断测量技术

01 高超声速及组合推进技术
                                          沈赤兵      报考李清廉的考生可以选考控制科学与
02 推进系统动力学与控制、燃烧理论与诊断测量技术
                                                   工程 （智能科学学院、系统工程学院）、计
01 高超声速及组合推进技术                                     算机科学与技术（计算机学院）专业的考
                                          谭建国
02 推进系统动力学与控制、燃烧理论与诊断测量技术
                                                   试科目。
01 高超声速及组合推进技术
02 先进空间推进技术                               李清廉      （可招军人生及无军籍生）
03 推进系统动力学与控制、燃烧理论与诊断测量技术

01 高超声速及组合推进技术
02 推进系统动力学与控制、燃烧理论与诊断测量技术                 孙明波


01 飞行器总体设计与系统分析
02 飞行器气动与结构设计                             范晓樯
03 高超声速及组合推进技术
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 35 of 56 Page ID #:991

                             空天科学学院目录
电话：（0731）87007027                                                   联系人：钟芳程

         专业名称（代码）研究方向                     指导教师              考试科目及代码

01 高超声速及组合推进技术
                                          徐万武
02 临近空间飞行器系统
03 推进系统动力学与控制、燃烧理论与诊断测量技术

01 飞行器气动与结构设计                             罗振兵
02 高超声速及组合推进技术

01 临近空间飞行器系统
02 飞行器总体设计与系统分析                           柳   军
03 飞行器气动与结构设计

01 飞行器气动与结构设计                             刘   伟

01 推进系统动力学与控制、燃烧理论与诊断测量技术                          ①英语（1101）
                                          齐   飞
                                                   ②A.有限元方法（2701）
01 高超声速及组合推进技术                                       B.计算流体力学（2702）
                                          李应红
02 推进系统动力学与控制、燃烧理论与诊断测量技术
                                                     C.飞行器动力学（2703）
01 飞行器气动与结构设计                             李   桦    ③D.高等结构动力学（3701）

01 飞行器气动与结构设计                                        E.粘性流体力学（3702）
                                          李道奎
                                                     F.传热传质分析（3703）
01 推进系统动力学与控制、燃烧理论与诊断测量技术                 杨学明

01 飞行动力学与控制                               高普云      注：A、B、C 任选一，D、E、F 任选一

01 飞行器总体设计与系统分析
                                          郭   正    （可招军人生及无军籍生）
02 飞行器气动与结构设计

01 推进系统动力学与控制、燃烧理论与诊断测量技术
02 先进空间推进技术                               甘晓华
03 飞行器总体设计与系统分析

01 空天图像测量与视觉导航                            尚   洋

01 高超声速及组合推进技术
                                          赵玉新
02 飞行器气动与结构设计

01 飞行器总体设计与系统分析
                                          姚   雯
02 微型航天器与集群航天系统
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 36 of 56 Page ID #:992

                             国际关系学院目录
电话：（025）80838164               Email：122590832@qq.com                    联系人：王建华
         专业名称（代码）研究方向                     指导教师                  考试科目及代码

政治学（0302）

【政治学理论（030201）】                                         ①A.英   语（1101）
                                                         B.俄   语（1802）
01 古典政治思想与当代政治思潮                           崔建树
                                                         C.日   语（1803）
02 大国政治发展与政治制度                                           D.法   语（1804）
                                                         E.德   语（1805）
【国际关系（030207）】                             宋德星
                                                         F.缅   语（1806）
01 国际关系理论                                  葛腾飞
                                                         G.泰   语（1807）
02 当代国际关系与国际政治                                           H.越南语（1808）

03 大国对外战略研究                                              I.印地语（1809）
                                                         J.老挝语（1810）
【国家安全研究】                                   宋德星          ②政治思想与国际战略（2802）
                                           马建光          ③国际关系与大国外交（3802）
01 国家安全理论
                                                        注：A、B、C、D、E、F、G、H、I、J
02 世界主要国家安全政策
                                                        任选一
03 战略与防务问题研究
                                                        （可招收军人生和无军籍生）



外国语言文学（0502）                                            ①A.俄语（二外）1820

【英语语言文学（050201）】                                         B.日语（二外）1821
                                           李战子
                                           陆丹云           C.法语（二外）1822
01 语言学理论与实践
                                           方 成           D.德语（二外）1823
01 英语国家文学                                               ②基础英语（2803）
                                           李德俊
01 翻译理论与实践                                              ③英语专业综合（3803）（均含语言学、
                                           王 波
01 区域与国别研究（美国研究）                                        英语国家文学、区域与国别研究、翻译
                                                        理论与实践四个方向内容）
                                                        注：A、B、C、D 任选一


                                                        （可招收军人生和无军籍生）
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 37 of 56 Page ID #:993

                             国际关系学院目录
电话：（025）80838164              Email：122590832@qq.com                    联系人：王建华
          专业名称（代码）研究方向                    指导教师                 考试科目及代码

军队指挥学（1105）
                                                       ①A.英   语（1101）
【军事情报学（110505）】                                         B.俄   语（1802）
                                                        C.日   语（1803）
01 军事情报基础理论
                                           杨寿青          D.法   语（1804）
02 情报分析
                                                        E.德   语（1805）
01 军事情报基础理论                                高金虎          F.缅   语（1806）
01 情报分析                                                 G.泰   语（1807）
02 军事情报理论与实践                               薛兴国          H.越南语（1808）
                                                        I.印地语（1809）
01 军事情报基础理论
                                           陆建新          J.老挝语（1810）
02 联合作战情报保障
                                                       ②军事情报基础理论（2801）
                                                       ③军事情报综合（3801）
                                                       注：A、B、C、D、E、F、G、H、I、J
                                                       任选一


                                                       （仅招收军人生）
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 38 of 56 Page ID #:994

                             信息通信学院目录
电话：（027）85968039             Email:3814746@qq.com                    联系人：陈鹏
          专业名称（代码）研究方向                    指导教师              考试科目及代码


军队指挥学（1105）


01 作战指挥                                    王梦麟


01 作战指挥                                    胡喜春


01 作战指挥                                    杨若鹏


01 军事运筹                                    邹自力


01 军事运筹                                    贾连兴
                                                    ①英语（1101）
                                                    ②概率论与随机过程（2901）
01 军事通信                                    甘志春      ③联合作战与信息通信指挥（3901）


                                                    （仅招收军人生）
01 军事通信                                    熊焕宇


01 指挥信息系统                                  贺   晔


01 指挥信息系统                                  鲁云军


01 战场环境                                    闫宏生


01 战场环境                                    吴照林


01 战场环境                                    肖治庭


01 战场环境                                    朱帮兴
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 39 of 56 Page ID #:995

                             电子对抗学院目录
电话：（0551）65926205               Email：zhengchao_eei@163.com            联系人：郑超
          专业名称（代码）研究方向                    指导教师                考试科目及代码

光学工程（0803）
01 光电侦察技术
                                           胡以华
02 光电对抗技术

01 光电侦察技术                                  郝士琦
                                                      ①英语（1101）
01 光电侦察技术                                  雷武虎        ②A.随机过程及其应用（2A02）
                                                       B.高等物理光学（2A01）
01 光电侦察技术                                  杨   华
                                                      ③红外与激光技术（3A01）
02 光电对抗技术                                  孙晓泉
                                                      （可招收军人生及无军籍生）
02 光电对抗技术                                  时家明

02 光电对抗技术                                  李晓霞

02 光电对抗技术                                  余大斌

02 光电对抗技术                                  路   远

信息与通信工程（0810）                                         ①英语（1101）
                                                      ②A.应用数学基础（2101）
06 信息对抗                                    张剑云
                                                        B.高等工程数学（2102）
06 信息对抗                                    杨俊安          C.随机过程及其应用（2A02）
06 信息对抗                                    尹成友          D.矩阵理论（2A04）
                                                      ③E.数字信号处理（3301）
06 信息对抗                                    毕大平
                                                        F.统计信号处理（3302）
06 信息对抗                                    李东生          G.高等电磁场理论（3303）

06 信息对抗                                    姜秋喜
                                                       注：A、B、C、D 任选一， E、F、G 任
06 信息对抗                                    曾芳玲
                                                     选一。A、B 为文理学院考试科目，E、F、
06 信息对抗                                    竺小松       G 为电子科学学院考试科目。

06 信息对抗                                    王伦文
                                                      （仅招收军人生）
06 信息对抗                                    薛   磊
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 40 of 56 Page ID #:996

                             电子对抗学院目录
电话：（0551）65926205                 Email：zhengchao_eei@163.com        联系人：郑超
        专业名称（代码）研究方向                       指导教师                 考试科目及代码

网络空间安全（0839）
02 网络空间安全态势感知                               陆余良

02 网络空间安全态势感知                               胡以华

02 网络空间安全态势感知                               杨俊安
                                                      ①英语（1101）
03 网络空间控制与利用                                单   洪     ②高级计算机网络（2A03）
                                                      ③A.算法设计与分析（3A03）
03 网络空间控制与利用                                张   旻      B.计算机综合（3A04）
04 网络空间安全防御                                 黄曙光
                                                      注：报考 01、05 方向的限选 B，报考
01 网络空间安全基础理论                               金家才       02、03、04 方向的限选 A

01 网络空间安全基础理论                               黄学军
                                                      （可招军人生及无军籍生，其中 01 方向仅
01 网络空间安全基础理论                               兰汉平       招收军人生，其他方向可招收军人生及无
                                                      军籍生）
01 网络空间安全基础理论                               施自胜

05 网络空间安全建模仿真与评估                            刘湘伟

05 网络空间安全建模仿真与评估                            何   俊

05 网络空间安全建模仿真与评估                            刘雅奇
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 41 of 56 Page ID #:997

                             气象海洋学院目录
 电话：（025）80830141                                                   联系人：施伟来
      （0731）87021035                                                联系人：罗藤灵
           专业名称(代码)研究方向                   指导教师              考试科目及代码

大气科学（0706）

01 气象学                                    朱小谦
02 气象信息技术

01 气象学
                                          费建芳
02 军事气象学

01 气象学                                     钟中
02 气候学

01 气象学
                                          张立凤       ①英语（1101）
02 气候学
                                                    ②A.数学物理基础（2B01）
01 气候学                                               B.应用数学基础（2101）
                                           张韧        C.高等工程数学（2102）
02 军事气象学
                                                    ③D.高等大气动力学（3B01）
01 大气物理学与大气环境                              魏岗        E.高等大气物理学（3B02）
                                                     F.人工智能原理（3201）
01 大气物理学与大气环境                                        G.空间天气学（3B03）
                                          方涵先
02 空间天气学
                                                    注：A、B、C 任选一,D、E、F、G 任选
01 大气物理学与大气环境                              严卫
                                                    一。B、C 选用文理学院科目，F 选用计
01 大气物理学与大气环境                                       算机学院科目。
                                          孙学金
02 军事气象学
                                                    （可招军人生及无军籍生）
01 大气物理学与大气环境
                                          石汉青
02 气象信息技术

01 大气物理学与大气环境
                                          李昀英
02 军事气象学

01 气象信息技术                                  冯径

01 气象信息技术
                                                ▲
                                          潘德炉

01 气候学
                                                ▲
                                          魏泽勋

01 军事气象学
                                                ▲
                                          李耀东
            ▲
注:导师姓名后加 者为校外兼职博导，仅招收无军籍研究生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 42 of 56 Page ID #:998

                             气象海洋学院目录
电话：（025）80830141                                                    联系人：施伟来
    （0731）87021035                                                  联系人：罗藤灵
           专业名称(代码)研究方向                  指导教师               考试科目及代码

海洋科学（0707）

01 物理海洋学                                  宋君强
02 海洋信息

01 海洋技术
                                           孟洲
02 海洋信息

01 物理海洋学
                                          费建芳
02 军事海洋学
                                                   ①英语（1101）
01 物理海洋学                                   钟中      ②A.数学物理基础（2B01）
                                                    B.应用数学基础（2101）
01 海洋声学                                             C.高等工程数学（2102）
                                          曾新吾
02 军事海洋学                                           ③D.高等物理海洋学（3B04）
                                                    E.高等大气动力学（3B01）
01 海洋技术                                   任开军       F.水声信号处理（3B05）
02 海洋信息                                             G.人工智能原理（3201）
                                                    H.光纤传感系统（3B06）
01 海洋信息
                                           张韧
02 军事海洋学                                           注：A、B、C 任选一，D、E、F、G、
                                                   H 任选一。G 选用计算机学院科目，H
01 物理海洋学
                                           魏岗      选用前沿交叉学科学院科目。
02 海洋技术

01 海洋信息                                    严卫      （可招军人生及无军籍生）

01 军事海洋学                                  李昀英

01 海洋信息                                    冯径

01 物理海洋学
                                          张卫民
02 海洋信息

01 物理海洋学                                  陈大可▲

01 物理海洋学                                  吴立新▲
            ▲
注:导师姓名后加 者为校外兼职博导，仅招收无军籍研究生。
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 43 of 56 Page ID #:999

                              参考书目（文理学院）
代码      考试科目名称               参考书目             作者         出版社          年份     版本    备注
                                             吴 翊
2101    应用数学基础           《应用数学基础》                     高等教育出版社         2006   第一版
                                             李 超
                                             吴孟达
                         《高等工程数学》                       科学出版社         2004   第一版
                                             李 兵
2102    高等工程数学           《高等工程数学》            于   寅    华中科技出版社         2012   第四版
                       《概率论与数理统计》            吴翊等      高等教育出版社         2018   第一版
                       《一维不定常流体动力
2103   一维非定常流体力学                             卢芳云        科学出版社         2006   第一版
                          学教程》
                       《理论物理导论》上下册           田成林      国防工业出版社         2014   第一版
                           《电动力学》            郭硕鸿     高等教育出版社          2008   第三版
2104    理论物理基础
                                            周世勋原著
                         《量子力学教程》                 高等教育出版社             2009   第二版
                                            陈灏修订
                 《实变函数与泛函分析 郑维行、王
                                                   高等教育出版社            2010   第四版
2105      泛函分析        概要》第二册              声望编
                  《非线性泛函分析》              郭大钧著 高等教育出版社                 2015   第三版
2106     高等数值分析       《数值分析》             李庆扬等 清华大学出版社                 2008   第五版
                                         《军队政
                                                     人民出版社
                  《军队政治工作学》 治工作学》                                     2011   第一版
                                                   高等教育出版社
2111   军队政治工作学                            编写组
                 《中国共产党军队政治
                                          肖裕声 军事科学出版社                 2015   第二版
                          工作史》
                                            本书       人民出版社
                  《马克思主义哲学》                                           2009   第一版
                                          编写组 高等教育出版社
                 《马克思主义政治经济                 本书       人民出版社
                                                                      2017   第三版
       马克思主义基本原           学概论》            编写组 高等教育出版社
2112
         理（含原著）                             本书       人民出版社
                 《科学社会主义概论》                                           2011   第一版
                                          编写组 高等教育出版社
                 《马克思主义经典著作                        中国人民大学出
                                          王 平                         2017   第二版
                           导读》                          版社
                     《计算物理学》              马文淦        科学出版社            2005   第一版
                    《计算物理基础》              彭芳麟       高等教育出版社           2010
3101      计算物理                            况蕙孙
                    《计算物理引论》              蒋伯诚       湖南科技出版社           1987
                                          张树发
                     《应力波基础》              王礼立       国防工业出版社           2005   第二版
3102    固体中的应力波
                 《连续介质力学》（下） 吕洪生                    国防科大出版社           1999
                         《Quantum
                                          Greiner  Springer 出版社       2003   第三版
3103     量子电动力学     Electrodynamics》
                      《量子场论》              周邦融 高等教育出版社                 2008   第一版
                                                      国防科技
                 《量子通信和量子计算》 李承祖                                      2000   第一版
                                                     大学出版社
3104   量子通信和量子计算 《Quantum Computation Michael A.
                                          Nielsen
                        and Quantum                剑桥大学出版社            2000   第一版
                                         and Isaac
                       Information》
                                         L. Chuang
                 《高等原子分子物理学》 徐克尊                     科学出版社            2000   第三版
3105   原子结构和光谱理论  《The theory of atomic     R.D.    University of
                                                                      1981   第四版
                  structure and spectra》  Cowan    California Press
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 44 of 56 Page ID #:1000

                             参考书目（文理学院）
代码      考试科目名称              参考书目                    作者            出版社          年份     版本     备注
                                                                高等教育出版社
3106      数理统计         《高等数理统计》                  茆诗松等                          2006   第二版
                                                                施普林格出版社
                     《代数学（上）》（1、2、
                                             莫宗坚等 北京大学出版社                      2015   第二版
                            5 章）
3107       代数学                             M.F. Atiyah,
                        《Introduction to                 Westview
                                           I.G.MacDon                          1994   第一版
                      commutative algebra》                Press
                                               ald.
                                                         上海科技
3108      系统科学           《系统科学》               许国志                              2000   第一版
                                                         教育出版社
                                               冯端
                     《凝聚态物理学（上卷）》                       高等教育出版社                2013   第一版
                                              金国钧

                        《固体物理学》                     黄昆          高等教育出版社        2011   第二版
3109     凝聚态物理
                        《band theory and
                      electronic properties of   J. Singleton   科学出版社          2008
                             solids》

                          《物理光学》                   梁铨廷          电子工业出版社        2007   第三版
3110      物理光学
                《高等光学教程-光学的
                                        季家镕                     科学出版社          2007   第一版
                  基本电磁理论》
                《激光等离子体相互作                                      河南科学技术
                                        张家泰                                    1999   第一版
                  用物理与模拟》                                         出版社
                《强场激光物理研究前                                      上海交通大学
                                       盛政明等                                    2014   第一版
                       沿》                                         出版社
       激光等离子体相互
3111             《Classical Electron                            John Wiley &
         作用原理                        J. D. Jackson                             1998   第三版
                    dyamics》                                      Sons Inc
                                      N. A. 克拉
                《等离子体物理学原理》                                                                 （ 前 四
                                     尔，A. W. 特                  原子能出版社         1983   第一版
                    （中文）                                                                    章）
                                     里维尔皮斯
                《军队政治工作信息化
                                       沈国权等                     解放军出版社         2006   第一版
                   建设研究》
                                     军事科学院
       军队政治工作信息
3113            《军队信息化建设概论》 军队建设研                               军事科学出版社        2009   第一版
           化
                                         究部
                                        廖东升
                 《政治工作网络关》                                      湖南教育出版社        2016   第一版
                                         兰军
                                        田克勤
                《中国化马克思主义通论》            李彩华                     人民出版社          2013   第一版
                                        孙堂厚
       马克思主义中国化
3114            《习近平新时代中国特 中共中央宣
          研究                                                    学习出版社          2018   第一版
                色社会主义思想三十讲》              传部
                《中国特色社会主义政
                                        张宇等                     高等教育出版社        2018   第二版
                   治经济学》

                     《马克思恩格斯军事思想史》                 张树德          军事科学出版社        2014   第一版
       马克思主义军事思
3115
           想研究        《马克思主义军事理论                   马德宝
                                                                军事科学出版社        2017   第一版
                         中国化》                      任振杰
学院联系人：罗老师                                                                 联系电话：0731-87001027
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 45 of 56 Page ID #:1001

                            参考书目（计算机学院）
代码      考试科目名称               参考书目                  作    者         出版社       年份     版本     备注
                                                     John
                     《计算机体系结构－量                  L. Hennessy     机械工业              英文版
2201   计算机系统结构                                                              2012
                       化研究方法》                       David        出版社               第五版
                                                 A. Patterson
                                                                 高等教育
                          《软件工程》                   齐治昌                      2012   第三版
                                                                 出版社
2202    高级软件工程
                                                                高等教育出版
                     《软件工程实践教程》                    谭庆平                      2009
                                                                   社

2203     半导体物理          《半导体物理学》                   刘恩科          电子工业出版社     2011   第七版

                            [美]拉里 L.彼
                             得森（Larry
                            L.Peterson）;
                             布鲁斯 S.戴
       计算机网络（含网 《计算机网络：系统方
2204                            维（       机械工业出版社                            2015   第五版
         络安全）   法》（原书第 5 版）
                                Bruce
                              S.Davie）
                            王勇、张龙飞
                                等译

                      《Artificial Intelligence      Stuart
                                                                 Addison           英文
3201    人工智能原理        –A Modern Approach》         J.Russell,                             前 12 章
                                                                 -Wesley           原版
                        （Third Edition）          Peter Norvig


3202      数理逻辑            《数理逻辑》                   王兵山          国防科大出版社     1993

                                    Jan
                                M.Rabaey，
                                                                                   英文版
                     《数字集成电路－设计   Anantha
3203      VLSI 设计                            清华大学出版社                        2004   第二版
                         透视》    Chandrakasan
                                                                                   影印版
                                 ，Borivojie
                                  Nikolic
                         《现代密码学》                    杨波          清华大学出版社     2017   第四版
3204       密码学
                                                    李超
                         《密码学讲义》                                科学出版社       2010
                                                   区龙江
学院联系人：钱程东                                                                  联系电话：0731-87002026
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 46 of 56 Page ID #:1002

                        参考书目（电子科学学院）
 代码      考试科目名称            参考书目             作者        出版社       年份    版本     备注
                                        国防科技大学
                     《现代数字信号处理》             王展  2016 第一版
                                        大学出版社
 3301 数字信号处理
              《统计与自适应信号处                电子工业出
                          D.G.Manolakis         2003 第一版
                   理》                      版社
              《统计信号处理基础-估 Steven M.Kay 电子工业出
                                                2014 第一版
                计与检测理论》    罗鹏飞等译           版社
 3302 统计信号处理
                                         电子工业
               《统计信号处理》      罗鹏飞                2009 第一版
                                          出版社
                                        电子工业出
 3303 高等电磁场理论  《高等电磁场理论》    尹家贤译                2017 第二版
                                           版社
学院联系人：王阳                                       联系电话：0731-87003024
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 47 of 56 Page ID #:1003

                      参考书目（前沿交叉学科学院）
代码      考试科目名称              参考书目                   作 者             出版社            年份     版本    备注

                       《现代经典光学》                   袁晓东           科学出版社             2018   第一版
2401      高等光学
                          《高等光学》                  季家镕           科学出版社             2007   第一版

                                                                  高等教育
2402      电动力学            《电动力学》                  郭硕鸿                             2008   第三版
                                                                   出版社

                       《微波技术基础》                   李秀萍          电子工业出版社            2017   第二版
2403      微波技术
                                                               西安电子科技
                      《微波技术与天线》                  刘学观等                             2016   第四版
                                                               大学出版社

                         《激光物理学》
                                                  萨晋等           科学出版社             1982   翻译版
                         （半经典理论）
                                                               哈尔滨工业大
3401      激光物理         《激光物理基础》                   王雨三                             2004   第一版
                                                                学出版社

                          《激光原理》                 周炳琨等          国防工业出版社            2004   第五版

                     《光子学-现代通信光电                  Ammon
                                                               电子工业出版社            2014   第六版
                         子学》                       Yariv
                                                                 Cambridge
3402                  《Photonics Devices》       Jia-Ming Liu                      2005
          光电子学                                                 University Press
                         《Absorption and
                                                C. F. Bohren    John Wiley &
                       Scattering of Light by                                     2008
                                                      等             Sons
                         Small Particles》

3403    等离子体物理       《等离子体物理原理》                   克拉尔          原子能出版社             1983   第一版

学院联系人：姜波                                                                       联系电话：0731-87004027
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 48 of 56 Page ID #:1004

                        参考书目（智能科学学院）
代码      考试科目名称            参考书目            作者        出版社       年份      版本     备注

                       《现代控制理论》          钟秋海     高等教育出版社      2004   第一版
3501    现代控制理论
                                        张嗣瀛 高
                       《现代控制理论》               清华大学出版社         2017   第二版
                                         立群

                      《随机信号与系统》          潘仲明     国防工业出版社      2013   第一版

                     《随机信号与系统习题
3502   测量信号分析与处理                         潘仲明     国防工业出版社      2014   第一版
                     解答及仿真程序集》

                       《现代信号处理》          张贤达     清华大学出版社      2015   第三版

                                         温熙森
                     《机械系统建模与动态分析》               科学出版社        2004   第一版
                                         陈 循

                        《信号与系统》          郑君里     高等教育出版社      2011   第三版
       机械系统建模与动
3503
          态分析                                    哈尔滨工业
                       《随机信号分析》          赵淑清                  2015   第三版
                                                 大学出版社

                     《动态系统辨识-导论与应用》 R.伊泽曼        机械工业出版社      2016   第一版

学院联系人：吕云霄                                                     联系电话：0731-87005031
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 49 of 56 Page ID #:1005

                        参考书目（系统工程学院）

代码     考试科目名称             参考书目            作者        出版社       年份      版本     备注
                           Jiawei Han
                                      机械工业出版
3601     数据挖掘  《数据挖掘概念与技术》 （范明，孟                              2012   第三版
                                         社
                            小峰译）
                                      上海科技教育
                  《系统科学》     许国志                              2000   第一版
                                        出版社
3602 复杂系统理论与方法               汪小帆
                                      高等教育出版
                 《网络科学导论》     李翔                              2012   第一版
                                         社
                             陈关荣
学院联系人：杜振国                                                    联系电话：0731-87006037
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 50 of 56 Page ID #:1006

                        参考书目（空天科学学院）
代码      考试科目名称            参考书目            作者         出版社        年份     版本    备注

                     《有限元分析及应用》           曾   攀   清华大学出版社       2004   第一版
2701     有限元方法
                     《变分法基础》              老大中     国防工业出版社       2007   第一版

2702    计算流体力学       《计算流体力学教程》           张德良     高等教育出版社       2010   第一版

                     《远程火箭飞行动力学
                                          陈克俊     国防工业出版社       2013   第一版
                     与制导》
2703    飞行器动力学
                     《航天器轨道力学理论
                                          张洪波     国防工业出版社       2015   第一版
                     与方法》

2704      固体物理       《固体物理学》              陈长乐       科学出版社       2007   第二版

                                          金日光
                     《高分子物理》                      化学工业出版社       2007   第三版
                                          华幼卿
2705   高分子化学与物理
                     《高分子化学》              潘祖仁     化学工业出版社       2007   第四版

                     《高等结构动力学》            李东旭     国防科大出版社       2010   第二版
3701   高等结构动力学
                                          于开平
                     《结构动力学》                       哈工大出版社       2015   第三版
                                          邹经湘

3702    粘性流体力学       《粘性流体动力学基础》          陈懋章     高等教育出版社       2002   第一版

3703    传热传质分析       《传热学》                杨世铭     高等教育出版社       2006   第四版

3704   高性能复合材料学 《高性能复合材料学》                郝元恺     化学工业出版社       2004   第一版

                                          殷景华
3705      功能材料       《功能材料概论》                      哈工大出版社       2017   第一版
                                          王雅珍
学院联系人：钟芳程                                                     联系电话：0731-87007027
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 51 of 56 Page ID #:1007

                        参考书目（国际关系学院）
代码      考试科目名称            参考书目                作 者           出版社     年份     版本    备注

                     《美国军事情报理论著
                                             张晓军           时事出版社    2010   第一版
                      作评介》（一、二）
2801   军事情报基础理论

                      《中西情报思想史》              高金虎           金城出版社    2016   第一版

                        《政治学基础》              王浦劬          北京大学出版社   2018   第四版

                                           迈克尔·罗斯
                        《政治科学》             金等著，林震          华夏出版社    2001   第六版
                                             等译

                                  罗伯特·杰克
       政治思想与国际
2802                              逊、乔格·索 中国人民大学出
         战略          《国际关系学理论与方法》                                   2012   第四版
                                  伦森著，吴勇、   版社
                                   宋德星译

                                                          中国社会科学出
                        《国际战略学》            李少军主编                    2009   第一版
                                                             版社
                     《国际政治中的战略大
                                            宋德星著          南京大学出版社   2018   第一版
                         图景》
                                [美]罗伯特•克
                     《情报分析：以目标为
                                拉克著，马忠                     金城出版社    2013   第一版
                        中心的方法》
                                   元译
                                [美]小理查兹•
3801    军事情报综合
                      《情报分析心理学》 霍耶尔著，张                     金城出版社    2015   第一版
                                魁、朱里克译

                      《军事情报技术史》              杨寿青          解放军出版社    2015   第一版

                      《战后国际关系史
                     （1945－1995）》（上 方连庆主编 北京大学出版社                   1999   第一版
                           下册）
                     《大国外交：从拿破仑
                                   诺曼·里奇著，中国人民大学出
       国际关系与大国        战争到第一次世界大                                     2015   第一版
3802                                吴征宇等译    版社
           外交               战》
                      《中国当代外交史
                                    谢益显主编 中国青年出版社                   2009   第一版
                      （1949－2009）》

                       《当代中国外交》             颜声毅著          复旦大学出版社   2009   第二版

                      《Course in General                  外语教学与研究
                                           F.deSaussure             2001   第一版
                                                            出版社
                        Linguistics》
                                             胡壮麟
                      《语言学高级教程》                           北京大学出版社   2008   第一版
                                             姜望琪
3803    英语专业综合                                                                 语 言
                                           胡壮麟、朱永
                      《系统功能语言学概
                                           生、张德禄、 北京大学出版社           2008   第一版 学
                          论》
                                             李战子

                      《话语的人际意义研                             上海外语           第一版
                          究》                李战子                     2002
                                                           教育出版社
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 52 of 56 Page ID #:1008

                          参考书目（国际关系学院）
代码      考试科目名称              参考书目                   作 者             出版社             年份     版本        备注

                                                 Francis M.
                      《Research Methods in
                                                Hult & David        Wiley                   1st
                       Language Policy and                                         2015
                                                  Cassels         Blackwell               edition
                           Planning》
                                                  Johnson

                      《Language Policy and                                                          语言
                       Language Planning:                         Palgrave                 2nd       学
                                                 Sue Wright                        2016
                       From Nationalism to                        Macmillan               edition
                         Globalization》


                                                Ruth Wodak &      北京大学
                     《批评话语分析方法》                                                    2014   第二版
                                                Michale Meyer      出版社


                        A Short History of         Robert         Blackwell                2nd
                                                                                   1994   edition
                        English Literature        Bearnard      Publishers Ltd.

                       Introducing Cultural
                                                Elaine Baldwin 北京大学出版社             2005   第一版       英语
                             Studies
                                                                                                    国家
                      《20 世纪美国文论》                   盛宁          北京大学出版社            1993   第一版       文学

3803    英语专业综合                                                  上海外语教育
                      《英国小说批评史》                    殷企平                             2001   第一版
                                                                  出版社

                     The Unfinished Nation: A
                      Concise History of the                                                7th     区域
                                              Alan Brinkley     McGraw-Hill        1998
                         American People                                                  edition   与国
                                                                                                    别研
                     《美国文化研究导论》                    齐小新          北京大学出版社            2001   第一版
                                                                                                    究(美
                     《美国重要历史文献导                                                                     国研
                     读》（从殖民地时期到                   王波主编          北京大学出版社            2006   第一版
                     19 世纪、20 世纪两本）                                                                 究)

                      《美国学运动研究》                     张涛           商务印书馆             2004   第一版

                      Introducing Translation
                                                  Jeremy
                       Studies: Theories and                      Routledge        2012   第二版
                                                  Munday
                           Applications                                                             翻译
                      《西方翻译研究方法                                                                     理论
                                  李和庆、黄皓、
                     论：70 年代以后》（英        北京大学出版社                                   2005   第一版       与实
                                   薄振杰编
                          文版）
                                                                                                     践
                                         中国对外翻译出
                       《翻译批评导论》     杨晓荣                                            2005   第一版
                                           版公司
                                罗新章、陈应
                     《翻译论集》（修订本）                                 商务印书馆             2009   第一版
                                  年编
注：各语种不指定参考书目
学院联系人：王建华                                                                         联系电话：025-80838164
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 53 of 56 Page ID #:1009




                        参考书目（信息通信学院）
代码      考试科目名称            参考书目            作者         出版社        年份     版本    备注

                                         盛 骤
                     《概率论与数理统计》                   高等教育出版社       2008   第四版
                                         谢式千
2901   概率论与随机过程
                                                  华中科技大学出
                        《随机过程》           刘次华                    2008   第四版
                                                     版社



                       《军队指挥学》           任海泉      国防大学出版社       2007   第一版



                     《通信兵作战指挥学》          沈树章       解放军出版社       2010   第一版



         联合作战与                           沈树章
3901                   《军事信息学》                     解放军出版社       2014   第一版
        信息通信指挥                           孟宝宏



                      《指挥信息系统论》          谭海涛       解放军出版社       2014   第一版


                                       国防科技大
                      《体系结构研究》         学信息系统      军事科学出版社       2011   第一版
                                       与管理学院

                    为提高考生的专业素质和应试能力，学院提供部分参考书邮购业务。
说明
                      联系人：周老师，联系电话：0781-85968667，13035116688。

学院联系人：陈 鹏                                                      联系电话：027-85968039
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 54 of 56 Page ID #:1010


                             参考书目（电子对抗学院）
代码      考试科目名称             参考书目                   作者          出版社      年份     版本    备注

2A01    高等物理光学         《现代光学基础》                 钟锡华等        北京大学出版社 2012      第二版

2A02   随机过程及其应用 《随机过程及其应用》                       陆大淦        清华大学出版社 2012      第二版
                           《Computer
                         Networking – A
                                                 James F.
                       Top-Down Approach                    高等教育出版社 2005
                                                  Kurose
                           Featuring the
2A03   高级计算机网络       Internet(Third edition)》
                                                Andrew S.
                        《计算机网络》                             清华大学出版社 2004      第四版
                                                Tanenbaum
                      《计算机网络高级教
                                                 吴功宜        清华大学出版社 2007
                          程》
                                                 徐仲
2A04      矩阵理论        《矩阵论简明教程》                              科学出版社     2014   第三版
                                                张凯院等
                         《红外物理》                  石晓光        浙江大学出版社 2013      第一版

                         《红外物理》                  刘景生        兵器工业出版社 1993      第一版
3A01   红外与激光技术
                         《激光技术》                  蓝信钜         科学出版社     2009   第三版

                         《激光原理》                  周炳琨        国防工业出版社 2014      第七版
                     《算法设计与分析基
                                AnanyLevitin 清华大学出版社 2015                     第三版
                         础》
3A03   算法设计与分析
                     《计算机算法设计与
                                  王晓东        电子工业出版社 2012                     第四版
                         分析》
                     《计算机组成原理-面
                                  纪禄平        电子工业出版社 2017                     第四版
                      向实践能力培养》
3A04     计算机综合         《操作系统教程》                  费祥林        高等教育出版社 2014      第五版
                                                            西安电子科技大
                      《计算机操作系统》                  汤小丹                 2016 第四版
                                                              学出版社
学院联系人：徐自强                                                           联系电话：0551-65926307
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 55 of 56 Page ID #:1011

                        参考书目（气象海洋学院）
代码     考试科目名称            参考书目            作   者       出版社       年份     版本     备注
                                      同济大学应用
                       《高等数学》                高等教育出版社 2014             第七版
                                        数学系
                                      同济大学应用
2B01   数学物理基础          《线性代数》                高等教育出版社 2014             第六版
                                        数学系
                   《大气科学中的数学物           黄思训
                                              气象出版社  2011             第一版
                      理问题》              伍荣生
                    《高等动力气象学》            李崇银       气象出版社       2017   第一版

3B01   高等大气动力学 《大气动力学》
                     （修订版）               伍荣生      高等教育出版社 2002        第二版

                                         刘式适
                   《大气动力学》（下册）                    北京大学出版社 2011
                                         刘式达
                    《高等大气物理学》            周祖刚        自编教材       2015

                      《大气物理学》            盛裴轩      北京大学出版社 2013        第二版
3B02   高等大气物理学
                   《大气边界层动力学》             赵鸣      高等教育出版社 2006
                   《大气物理—热力学与
                                         李万彪      北京大学出版社 2010
                     辐射基础》
                                                  哈尔滨工业大学
                      《太空物理学》            刘振兴              2005
                                                    出版社
                      《空间天气学》            焦维新       气象出版社       2003
3B03   空间天气学
                    《电离层物理概论》           熊年禄等      武汉大学出版社 1997

                    《等离子体物理学》            李定等      高等教育出版社 2006

                      《物理海洋学》            侍茂崇      山东教育出版社 2004

                                         叶安乐
                      《物理海洋学》                     青岛海洋出版社 1990
                                         李凤歧
3B04   高等物理海洋学
                   《大洋环流风生与热盐
                                         黄瑞新      高等教育出版社 2012
                       过程》
                                         文圣常
                   《海浪理论与计算原理》                     科学出版社       1984
                                         余宙文
                                         杜选民
                    《声纳阵列信号处理技术》          高源      电子工业出版社 2018        第一版
3B05   水声信号处理
                                         周胜增
                   《声呐信号处理引论》            李启虎       科学出版社       2012   第一版
                    《光纤传感器基础》           方祖捷等       科学出版社       2014   第一版

3B06   光纤传感系统      《光纤传感技术与应用》          廖延彪等      清华大学出版社 2009        第一版
                   《光纤光栅理论基础与
                                        张自嘉等       科学出版社       2009   第一版
                     传感技术》
学院联系人：施伟来                                                     联系电话：025-80830141
学院联系人：罗藤灵                                                     联系电话：0731-87021035
Case 8:20-cr-00127-MWF Document 113-1 Filed 12/23/20 Page 56 of 56 Page ID #:1012

                              招生学院联系方式

           学院                   联系人                        联系电话


         文理学院                   胡 淅                      0731-87001030


        计算机学院                   钱程东                      0731-87002026


       电子科学学院                   王 阳                      0731-87003024


     前沿交叉科学学院                   姜 波                      0731-87004027


       智能科学学院                   吕云霄                      0731-87005031


       系统工程学院                   杜振国                      0731-87006037


       空天科学学院                   揭锦亮                      0731-87007027


       国际关系学院                   王建华                      025-80838164


       信息通信学院                   刘安康                      027-85968039


       电子对抗学院                   郑 超                      0551-65926205


    气象海洋学院（长沙）                  罗藤灵                      0731-87021035


    气象海洋学院（南京）                  施伟来                      025-80830141



     军事基础教育学院                   湛 蓝                      0731-87022031
